Exhibit 10.1

 

 

$425,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

ADVENT SOFTWARE, INC.,

 

as Borrower,

 

The Several Lenders from Time to Time Parties Hereto,

 

CAPITAL ONE, NATIONAL ASSOCIATION

COMERICA BANK

COMPASS BANK

FIFTH THIRD BANK

HSBC BANK USA, N.A.

REGIONS BANK

U.S. BANK NATIONAL ASSOCIATION

WELLS FARGO BANK, N.A.,

 

as Co-Documentation Agents,

 

BANK OF AMERICA, N.A.,

 

as Syndication Agent,

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

Dated as of June 12, 2013

 

 

J.P. MORGAN SECURITIES LLC

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

 

as Joint Lead Arrangers and Joint Bookrunners

 

and

 

CAPITAL ONE, NATIONAL ASSOCIATION

COMERICA BANK

BBVA COMPASS

FIFTH THIRD BANK

HSBC BANK USA, N.A.

KEYBANK NATIONAL ASSOCIATION

RBS CITIZENS, N.A.

REGIONS BANK

U.S. BANK NATIONAL ASSOCIATION

WELLS FARGO BANK, N.A.,

 

as Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

1

 

 

1.1

Defined Terms

1

1.2

Other Definitional Provisions

23

1.3

Pro Forma Calculations

24

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

25

 

 

2.1

Term Commitments

25

2.2

Procedure for Term Loan Borrowing

26

2.3

Repayment of Term Loans

26

2.4

Revolving Commitments

27

2.5

Procedure for Revolving Loan Borrowing

27

2.6

Swingline Commitment

27

2.7

Procedure for Swingline Borrowing; Refunding of Swingline Loans

28

2.8

Commitment Fees, etc.

29

2.9

Termination or Reduction of Revolving Commitments

29

2.10

Optional Prepayments

30

2.11

Mandatory Prepayments

30

2.12

Conversion and Continuation Options

30

2.13

Limitations on Eurodollar Tranches

31

2.14

Interest Rates and Payment Dates

31

2.15

Computation of Interest and Fees

31

2.16

Inability to Determine Interest Rate

32

2.17

Pro Rata Treatment and Payments

32

2.18

Requirements of Law

34

2.19

Taxes

35

2.20

Indemnity

38

2.21

Change of Lending Office

38

2.22

Replacement of Lenders

38

2.23

Defaulting Lenders

39

2.24

Incremental Facilities

40

 

 

SECTION 3.

LETTERS OF CREDIT

42

 

 

3.1

L/C Commitment

42

3.2

Procedure for Issuance of Letter of Credit

42

3.3

Fees and Other Charges

42

3.4

L/C Participations

43

3.5

Reimbursement Obligation of the Borrower

44

3.6

Obligations Absolute

44

3.7

Letter of Credit Payments

44

3.8

Applications

44

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

44

 

 

4.1

Financial Condition

44

 

--------------------------------------------------------------------------------


 

4.2

No Change

45

4.3

Existence; Compliance with Law

45

4.4

Power; Authorization; Enforceable Obligations

45

4.5

No Legal Bar

46

4.6

Litigation

46

4.7

No Default

46

4.8

Ownership of Property; Liens

46

4.9

Intellectual Property

46

4.10

Taxes

46

4.11

Federal Regulations

46

4.12

Labor Matters

47

4.13

ERISA

47

4.14

Investment Company Act; Other Regulations

47

4.15

Subsidiaries

47

4.16

Use of Proceeds

47

4.17

Environmental Matters

47

4.18

Accuracy of Information, etc.

48

4.19

Security Documents

49

4.20

Solvency

49

4.21

Material Indebtedness

49

4.22

Registered Broker-Dealer

49

4.23

OFAC, Patriot Act, FCPA

49

 

 

SECTION 5.

CONDITIONS PRECEDENT

50

 

 

 

5.1

Conditions to Initial Extension of Credit

50

5.2

Conditions to Each Extension of Credit

52

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

52

 

 

 

6.1

Financial Statements

52

6.2

Certificates; Other Information

53

6.3

Payment of Obligations

54

6.4

Maintenance of Existence; Compliance

54

6.5

Maintenance of Property; Insurance

54

6.6

Inspection of Property; Books and Records; Discussions

54

6.7

Notices

55

6.8

Environmental Laws

55

6.9

Additional Collateral, etc.

55

 

 

SECTION 7.

NEGATIVE COVENANTS

57

 

 

 

7.1

Financial Condition Covenants

57

7.2

Indebtedness

57

7.3

Liens

59

7.4

Fundamental Changes

60

7.5

Disposition of Property

61

7.6

Restricted Payments

62

7.7

Investments

62

7.8

Optional Payments and Modifications of Certain Debt Instruments

63

7.9

Transactions with Affiliates

64

 

--------------------------------------------------------------------------------


 

7.10

Sales and Leasebacks

64

7.11

Swap Agreements

64

7.12

Changes in Fiscal Periods

64

7.13

Negative Pledge Clauses

64

7.14

Clauses Restricting Subsidiary Distributions

65

7.15

Lines of Business

65

7.16

Amendments to Organizational Documents

65

 

 

SECTION 8.

EVENTS OF DEFAULT

65

 

 

 

SECTION 9.

THE AGENTS

68

 

 

9.1

Appointment

68

9.2

Delegation of Duties

68

9.3

Exculpatory Provisions

68

9.4

Reliance by Administrative Agent

69

9.5

Notice of Default

69

9.6

Non-Reliance on Agents and Other Lenders

69

9.7

Indemnification

70

9.8

Agent in Its Individual Capacity

70

9.9

Successor Administrative Agent

70

9.10

Co-Documentation Agents and Syndication Agent

70

 

 

SECTION 10.

MISCELLANEOUS

71

 

 

10.1

Amendments and Waivers

71

10.2

Notices

72

10.3

No Waiver; Cumulative Remedies

73

10.4

Survival of Representations and Warranties

74

10.5

Payment of Expenses and Taxes

74

10.6

Successors and Assigns; Participations and Assignments

75

10.7

Adjustments; Set-off

77

10.8

Counterparts

78

10.9

Severability

78

10.10

Integration

78

10.11

GOVERNING LAW

79

10.12

Submission To Jurisdiction; Waivers

79

10.13

Acknowledgements

79

10.14

Releases of Guarantees and Liens

80

10.15

Confidentiality

80

10.16

WAIVERS OF JURY TRIAL

81

10.17

USA Patriot Act

81

 

--------------------------------------------------------------------------------


 

SCHEDULE:

 

1.1                               Commitments

 

EXHIBITS:

 

A                                       Form of Guarantee and Collateral
Agreement

B                                       Form of Compliance Certificate

C                                       Form of Closing Certificate

D                                       Form of Assignment and Assumption

E                                        [Reserved]

F                                         Form of U.S. Tax Certificate

G                                       Form of Increased Facility Activation
Notice

H                                      Form of New Lender Supplement
I                                           Form of Solvency Certificate
J                                           Form of Borrowing Notice

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of June 12,
2013, among ADVENT SOFTWARE, INC., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), CAPITAL ONE, NATIONAL ASSOCIATION,
COMERICA BANK, COMPASS BANK, FIFTH THIRD BANK, HSBC BANK USA, N.A., REGIONS
BANK, U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO BANK, N.A., as
co-documentation agents (in such capacity, each a “Co-Documentation Agent” and
collectively the “Co-Documentation Agents”), BANK OF AMERICA, N.A., as
syndication agent (in such capacity, the “Syndication Agent”), and JPMORGAN
CHASE BANK, N.A., as administrative agent.

 

WHEREAS, the Borrower, the Existing Lenders and the Administrative Agent are
parties to the Existing Credit Agreement; and

 

WHEREAS, the Lenders consent to the amendment and restatement of the Existing
Credit Agreement upon the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1.                            DEFINITIONS

 

1.1                             Defined Terms.  As used in this Agreement, the
terms listed in this Section 1.1 shall have the respective meanings set forth in
this Section 1.1.

 

“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and
(c) the Eurodollar Rate that would be calculated as of such day (or, if such day
is not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1.0%.  Any change
in the ABR due to a change in the Prime Rate, the Federal Funds Effective Rate
or such Eurodollar Rate shall be effective as of the opening of business on the
day of such change in the Prime Rate, the Federal Funds Effective Rate or such
Eurodollar Rate, respectively.

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.

 

“Adjustment Date”:  as defined in the Applicable Pricing Grid.

 

“Administrative Agent”:  JPMorgan Chase Bank, N.A., together with its
Affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.

 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Agents”:  the collective reference to the Co-Documentation Agents, the
Syndication Agent and the Administrative Agent.

 

“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Commitments
at such time and (b)

 

--------------------------------------------------------------------------------


 

thereafter, the sum of (i) the aggregate then unpaid principal amount of such
Lender’s Term Loans and (ii) the amount of such Lender’s Revolving Commitment
then in effect or, if the Revolving Commitments have been terminated, the amount
of such Lender’s Revolving Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”:  as defined in the preamble hereto.

 

“Applicable Margin”:  (a) for each Type of Loan other than Incremental Term
Loans, a rate per annum equal to (i) 1.25% in the case of ABR Loans and
(ii) 2.25% in the case of Eurodollar Loans; provided, that on and after the
first Adjustment Date occurring after the completion of the first full fiscal
quarter of the Borrower after the Closing Date, the Applicable Margin will be
determined pursuant to the Applicable Pricing Grid; and

 

(b) for Incremental Term Loans, such per annum rates as shall be agreed to by
the Borrower and the applicable Incremental Term Lenders as shown in the
applicable Increased Facility Activation Notice.

 

“Applicable Pricing Grid”:  the table set forth below:

 

Level

 

Consolidated
Leverage Ratio

 

Applicable Margin
for Eurodollar Loans

 

Applicable Margin
for ABR Loans

 

Commitment Fee
Rate

 

Level I

 

> 3.0x

 

2.25%

 

1.25%

 

0.375%

 

Level II

 

> 2.5x and < 3.0x

 

1.75%

 

0.75%

 

0.375%

 

Level III

 

> 1.5x and < 2.5x

 

1.50%

 

0.50%

 

0.25%

 

Level IV

 

< 1.5x

 

1.25%

 

0.25%

 

0.25%

 

 

; provided, that Levels II through IV shall be unavailable in determining the
Applicable Margin until the Borrower has delivered the financial statements for
the fiscal quarter ended September 30, 2013 in accordance with Section 6.1.

 

For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the Consolidated Leverage Ratio shall become
effective on the date (the “Adjustment Date”) that is three Business Days after
the date on which financial statements are delivered to the Lenders pursuant to
Section 6.1 and shall remain in effect until the next change to be effected
pursuant to this paragraph.  If any financial statements referred to above are
not delivered within the time periods specified in Section 6.1, then, until the
date that is three Business Days after the date on which such financial
statements are delivered, the highest rate set forth in each column of the
Applicable Pricing Grid shall apply.  In addition, at all times while an Event
of Default shall have occurred and be continuing, the highest rate set forth in
each column of the Applicable Pricing Grid shall apply following a written
request delivered by the Administrative Agent to the Borrower on behalf of the
Required Lenders.  Each determination of the Consolidated Leverage Ratio
pursuant to the Applicable Pricing Grid shall be made in a manner consistent
with the determination thereof pursuant to Section 7.1.

 

2

--------------------------------------------------------------------------------


 

“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

“Approved Fund”:  as defined in Section 10.6(b).

 

“Asset Sale”:  any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clauses (a) through (k) of
Section 7.5) that yields gross proceeds to any Group Member (valued at the
initial principal amount thereof in the case of non-cash proceeds consisting of
notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $1,000,000.

 

“Assignee”:  as defined in Section 10.6(b).

 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit D.

 

“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

 

“Bankruptcy Event”:  with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Benefitted Lender”:  as defined in Section 10.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business”:  as defined in Section 4.17(b).

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices

 

3

--------------------------------------------------------------------------------


 

and determinations in connection with, and payments of principal and interest
on, Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof, subject to clause (g) below, and backed by the full faith and
credit of the United States, in each case maturing within one year from the date
of acquisition; (b) certificates of deposit, time deposits, eurodollar time
deposits or overnight bank deposits having maturities of six months or less from
the date of acquisition issued by any Lender or by any commercial bank organized
under the laws of the United States or any state thereof having combined capital
and surplus of not less than $500,000,000; (c) commercial paper of an issuer
rated at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by
Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P, A by Moody’s or F-1 or A by Fitch Ratings, or carry an equivalent rating
by a nationally recognized rating agency; (f) securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any Lender or any commercial bank satisfying the requirements of
clause (b) of this definition; (g) marketable direct obligations not to exceed
$10,000,000 at any time issued by the Federal National Mortgage Association
(Fannie Mae), the Federal Home Loan Mortgage Corporation (Freddie Mac), the
Federal Home Loan Bank and the Federal Farm Credit Bank, maturing within one
year from the date of acquisition; (h) money market mutual or similar funds that
invest exclusively in assets satisfying the requirements of clauses (a) through
(g) of this definition; or (i) money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s or carry an equivalent
rating by a nationally recognized rating agency and (iii) have portfolio assets
of at least $5,000,000,000.

 

“Closing Date”:  the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is June 12, 2013.

 

“Co-Documentation Agents”:  as defined in the preamble hereto.

 

“Code”:  the Internal Revenue Code of 1986, as amended.

 

4

--------------------------------------------------------------------------------


 

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Commitment”:  as to any Lender, the sum of the Term Commitment and the
Revolving Commitment of such Lender.

 

“Commitment Fee Rate”:  0.375% per annum; provided, that on and after the first
Adjustment Date occurring after the completion of the first full fiscal quarter
of the Borrower after the Closing Date, the Commitment Fee Rate will be
determined pursuant to the Applicable Pricing Grid.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated May 2013 and furnished to certain Lenders.

 

“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of:

 

(a) expense for taxes paid or accrued,

 

(b) interest expense, amortization or writeoff of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans),

 

(c) depreciation and amortization expense,

 

(d) amortization of intangibles (including, but not limited to, goodwill) and
organization costs,

 

(e) any extraordinary, unusual or non-recurring expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, non-cash losses on sales of assets
outside of the ordinary course of business), provided, that the amounts referred
to in this clause (e) shall not, in the aggregate, exceed 5% of Consolidated
EBITDA for any period,

 

(f) non-cash expense related to stock based compensation,

 

(g) non-cash losses, charges or expenses, including non-cash impairment of
goodwill and intangible assets (excluding any such non-cash losses, charges or
expenses to the extent that such loss, charge or expense represents an accrual
of or reserve for a future loss, charge or expense for a future period),

 

(h) transaction fees and expenses paid to third-parties and incurred in
connection with financing transactions, Permitted Acquisitions and similar
Investments permitted hereunder, in each case, regardless of whether consummated
or not consummated; provided that amounts referred to in this clause (h) arising
from transactions that are not consummated shall not, in the aggregate, exceed
5% of Consolidated EBITDA for any period and provided further that fees and
expenses incurred in connection

 

5

--------------------------------------------------------------------------------


 

with any non-consummated transaction shall be certified by Borrower’s Chief
Financial Officer as being factually supportable and reasonably  attributable to
such non-consummated transaction,

 

(i)  expenses incurred or payments made during such period to the extent
reasonably expected to be received by the Borrower or any of its Subsidiaries in
the 12 months following the incurrence of such expense or making of such payment
by binding contractual indemnification, reimbursement or refunding provisions;
provided that to the extent (a) such expenses are actually received in any
future period or (b) any such indemnification, reimbursement or refunding is
actually and finally denied by the applicable counterparty, in each case,
amounts added back pursuant to this clause (i) shall be reduced on a dollar for
dollar basis in the period in which such amounts were received or denied, as
applicable, and

 

(j) the amount of any loss incurred during such period for which there is
binding contractual insurance or indemnity coverage and for which a related
insurance or indemnity recovery is not recorded in accordance with GAAP, but for
which such insurance or indemnity recovery is reasonably expected to be received
by Borrower or any of its Subsidiaries in a subsequent period and within 12
months of the date of the underlying loss; provided that to the extent (a) any
such losses are actually recovered in any future period or (b) any such
insurance or indemnity recovery is actually and finally denied by the applicable
insurer or indemnifying party during such period, in each case, amounts added
back pursuant to this clause (j) shall be reduced on a dollar for dollar basis
in the period in which such amounts were recovered or such recovery is denied,
as applicable,

 

minus,

 

(a) to the extent included in the statement of such Consolidated Net Income for
such period, the sum of (i) interest income, (ii) any extraordinary, unusual or
non-recurring income or gains (including, whether or not otherwise includable as
a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of
business), (iii) income tax credits (to the extent not netted from income tax
expense) and (iv) any other non-cash income (excluding any non-cash gains which
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges that reduced Consolidated EBITDA in any prior period), and

 

(b) any cash payments made during such period in respect of items described in
clause (e) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were reflected as a charge in the statement of Consolidated
Net Income, all as determined on a consolidated basis.  For the purposes of
calculating Consolidated EBITDA for any Test Period pursuant to any
determination of the Consolidated Leverage Ratio, (i) if at any time during such
Test Period the Borrower or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDA for such Test Period shall be reduced by an
amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Test Period
or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Test Period and (ii) if during such Test Period
the Borrower or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Test Period shall be calculated after giving pro
forma effect thereto as if such Material Acquisition occurred on the first day
of such Test Period.

 

Notwithstanding the foregoing, Consolidated EBITDA shall not include the results
of Second Street at any time Second Street is not a Subsidiary Guarantor.

 

Notwithstanding the foregoing but subject to adjustment in accordance with
Section 1.3, Consolidated EBITDA for the fiscal quarter (i) ended June 30, 2012
shall be deemed to be $22,771,000,

 

6

--------------------------------------------------------------------------------


 

(ii) ended September 30, 2012 shall be deemed to be $23,830,000, (iii) ended
December 31, 2012 shall be deemed to be $27,300,000 and (iv) ended March 31,
2013 shall be deemed to be $29,152,000.

 

“Consolidated Interest Coverage Ratio”:  for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Interest Expense”:  for any period, (i) total cash interest
expense (including that attributable to Capital Lease Obligations) of the
Borrower and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), minus (ii) all interest payments received by the Borrower
and its Subsidiaries under outstanding Swap Agreements of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP.

 

“Consolidated Leverage Ratio”:  as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

 

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

 

“Consolidated Total Debt”:  at any date the sum of (i) the aggregate principal
amount of all Indebtedness of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP and (ii) the
aggregate drawable amount of undrawn letters of credit issued for the account of
the Borrower and its Subsidiaries to the extent such letters of credit have not
been cash collateralized.  For the avoidance of doubt, unutilized Revolving
Commitments shall be excluded in calculating Consolidated Total Debt.

 

“Continuing Directors”:  the directors of the Borrower on the Closing Date, and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Borrower is recommended by at least
50% of the then Continuing Directors.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Credit Party”:  the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.

 

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

7

--------------------------------------------------------------------------------


 

“Defaulting Lender”:  any Lender that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

 

“Disclosure Letter”:  the disclosure letter, dated the date hereof, as amended
or supplemented from time to time by the Borrower with the written consent of
the Administrative Agent (or as supplemented by the Borrower pursuant to the
terms of this Agreement or the other Loan Documents), delivered by the Borrower
to the Administrative Agent for the benefit of the Lenders.

 

“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

 

“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or, to the extent
relating to exposure to hazardous or deleterious materials, human health, as now
or may at any time hereafter be in effect.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”:  (a) any entity, whether or not incorporated, that is under
common control with a Group Member within the meaning of Section 4001(a)(14) of
ERISA; (b) any corporation which is a member of a controlled group of
corporations within the meaning of Section 414(b) of the Code of which a Group
Member is a member; (c) any trade or business (whether or not incorporated)
which is a member of a group of trades or businesses under common control within
the meaning of Section 414(c) of the Code of which a Group Member is a member;
and (d) with respect to any Group Member, any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the

 

8

--------------------------------------------------------------------------------


 

Code of which that Group Member, any corporation described in clause (b) above
or any trade or business described in clause (c) above is a member.

 

“ERISA Event”:  (a)  the existence with respect to any Plan of a non-exempt
Prohibited Transaction; (b) any Reportable Event; (c) the failure of any Group
Member or ERISA Affiliate to make by its due date a required installment under
Section 430(j) of the Code with respect to any Pension Plan or any failure by
any Pension Plan to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan, whether or not waived; (d) a determination that any Pension Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (e) the filing pursuant to Section 412 of the
Code or Section 302 of ERISA of an application for a waiver of the minimum
funding standard with respect to any Pension Plan; (f) the occurrence of any
event or condition which might constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or the incurrence by any Group Member or any  ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Pension Plan,
including but not limited to the imposition of any Lien in favor of the PBGC or
any Pension Plan; (g) the receipt by any Group Member or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Pension Plan or to appoint a trustee to administer any Pension
Plan under Section 4042 of ERISA; (h) the failure by any Group Member or any of
its ERISA Affiliates to make any required contribution to a Multiemployer Plan
pursuant to Sections 431 or 432 of the Code; (i) the incurrence by any Group
Member or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Pension Plan or Multiemployer Plan; (j) the receipt
by any Group Member or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from a Group Member or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in Reorganization, in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA), or terminated (within the meaning of Section 4041A of
ERISA); or (k) the failure by any Group Member or any of its ERISA Affiliates to
pay when due (after expiration of any applicable grace period) any installment
payment with respect to Withdrawal Liability under Section 4201 of ERISA.

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”:  with respect to any Eurodollar Loan for any Interest
Period, the London interbank offered rate as administered by the British Bankers
Association (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period;
provided, that, if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to Dollars, then
the Eurodollar Base Rate shall be the Interpolated Rate at such time. 
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis

 

9

--------------------------------------------------------------------------------


 

between: (a) the Screen Rate for the longest period (for which that Screen Rate
is available in Dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which that Screen Rate is
available for Dollars) that exceeds the Impacted Interest Period, in each case,
at such time.

 

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

 

Eurodollar Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excluded Swap Obligation” means with respect to any Subsidiary Guarantor,
(a) any Swap Obligation if, and to the extent that, all or a portion of the
guarantee of such Subsidiary Guarantor of, or the grant by such Subsidiary
Guarantor of a security interest to secure, as applicable, such Swap Obligation
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation, or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Subsidiary Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of (or grant of such security
interest by, as applicable) such Subsidiary Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Subsidiary Guarantor as
specified in any agreement between the relevant Loan Party and swap counterparty
applicable to such Swap Obligations. If a Swap Obligation arises under a master
agreement governing more than one Swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to  Swap for which such
Guarantee or security interest is or becomes illegal.

 

“Excluded Subsidiary”: (i) any Foreign Subsidiary and (ii) Second Street, to the
extent Second Street is a registered broker-dealer under the Securities Exchange
Act of 1934, as amended, and, as a result, is prohibited by applicable
Requirements of Law from becoming a Subsidiary Guarantor.

 

“Excluded Taxes”: with respect to any payment made by any Loan Party under any
Loan Document, any of the following Taxes imposed on or with respect to a Credit
Party: (a) income or franchise Taxes imposed on (or measured by) net income by
any jurisdiction under the laws of which such Credit Party is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located or with which such Credit Party has a
present or former connection (other than any such connection arising from having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under, or
enforced any Loan Document), (b) any branch profits Taxes or similar Taxes
imposed by any jurisdiction described in clause (a) above and (c) in the case of
a Non-U.S. Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.22(a)), any U.S. Federal withholding Taxes (i) resulting from
any Requirement of Law in effect (including FATCA) on  the date such Non-U.S.
Lender

 

10

--------------------------------------------------------------------------------


 

becomes a party to this Agreement (or designates a new lending office), except
to the extent that such Non-U.S. Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from any Loan Party with respect to such withholding Taxes
pursuant to Section 2.19(a), or (ii) is attributable to such Non-U.S. Lender’s
failure to comply with Section 2.19(f).

 

“Existing Credit Agreement”: the Credit Agreement dated November 30, 2011 among
the Borrower, the agents and lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent, as amended, supplemented or otherwise modified as
of the Closing Date.

 

“Existing Lenders”: the lenders party to the Existing Credit Agreement.

 

“Facility”:  each of (a) the Initial Term Commitments and the Initial Term Loans
made thereunder (the “Initial Term Facility”), (b) the Revolving Commitments and
the extensions of credit made thereunder (the “Revolving Facility”) and (c) the
Incremental Term Loans (the “Incremental Term Facility”).

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more burdensome to comply with), any current or future
regulations issued thereunder or official interpretations thereof and any
agreements entered into pursuant to Section 147(b)(1) of the Code.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

 

“Fee Payment Date”:  (a) the last day of each March, June, September and
December and (b) the last day of the Revolving Commitment Period.

 

“Financial Covenants”:  the covenants set forth in Section 7.1.

 

“Foreign Plan”:  each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) which provides
retirement income, a deferral of income in contemplation of retirement or
payments upon termination of employment that is not subject to US law and is
maintained or contributed to by any Group Member primarily for the benefit of
non-U.S. employees.

 

“Foreign Plan Event”:  with respect to any Foreign Plan, (a) the failure to make
or, if applicable, accrue in accordance with normal accounting practices, any
employer or employee contributions required by applicable law or by the terms of
such Foreign Plan; (b) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Plan required to be
registered; or (c) the failure of any Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Plan, other than any failure of the foregoing clauses that could not
reasonably be expected to result in a Material Adverse Effect.

 

“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

11

--------------------------------------------------------------------------------


 

“Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b).  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made. 
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred.  “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Group Members”:  the collective reference to the Borrower and its Subsidiaries.

 

“Guarantee and Collateral Agreement”:  the Amended and Restated Guarantee and
Collateral Agreement to be executed and delivered by the Borrower and each
Subsidiary Guarantor, substantially in the form of Exhibit A.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or has the economic effect of
guaranteeing, or which is given to induce the creation of a separate obligation
by another Person (including any bank under any letter of credit) that
guarantees or in effect guarantees, any Indebtedness, leases, dividends or other
obligations (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the beneficiary of any
such primary obligation against loss in respect thereof; provided, however, that
the term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary

 

12

--------------------------------------------------------------------------------


 

obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

“Impacted Interest Period”: as defined in the definition of “Eurodollar Base
Rate”.

 

“Increased Facility Activation Date”:  any Business Day on which any Lender
shall execute and deliver to the Administrative Agent an Increased Facility
Activation Notice pursuant to Section 2.24(a).

 

“Increased Facility Activation Notice”:  a notice substantially in the form of
Exhibit G.

 

“Increased Facility Closing Date”:  any Business Day designated as such in an
Increased Facility Activation Notice.

 

“Incremental Term Facility”:  as defined in the definition of “Facility”.

 

“Incremental Term Lenders”:  (a) on any Increased Facility Activation Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Increased Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loan.

 

“Incremental Term Loans”:  any term loans made pursuant to Section 2.24(a).

 

“Incremental Term Maturity Date”:  with respect to the Incremental Term Loans to
be made pursuant to any Increased Facility Activation Notice, the maturity date
specified in such Increased Facility Activation Notice, which date shall not be
earlier than the final maturity of the Initial Term Loans.

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
(i) trade payables incurred in the ordinary course of such Person’s business,
(ii) accounts payable incurred in the ordinary course of business and
(iii) obligations which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been set aside in accordance
with GAAP), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of credit
(whether or not drawn), surety bonds or similar arrangements, (g) the
liquidation value of all mandatorily redeemable preferred Capital Stock of such
Person, (h) all Guarantee Obligations of such Person in respect of obligations
of the kind referred to in clauses (a) through (g) above, (i) all obligations of
the kind referred to in clauses (a) through (h) above secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation, and (j) for the purposes of
Section 8(e) only, all obligations of such Person in respect of Swap
Agreements.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.  For purposes of determining Indebtedness, the
“obligations” of the

 

13

--------------------------------------------------------------------------------


 

Borrower or any Subsidiary in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements and
set-off rights) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.  Notwithstanding anything to
the contrary in the foregoing, in connection with any Permitted Acquisition or
any other acquisition by the Borrower or any Subsidiary permitted hereunder (or
any sale, transfer or other disposition by the Borrower or any Subsidiary
permitted hereunder), the term “Indebtedness” shall not include contingent
post-closing purchase price adjustments (excluding earn-outs and similar
payments) to which the seller in such Permitted Acquisition or such other
acquisition (or the buyer in such sale, transfer or other disposition, as the
case may be) may become entitled or contingent indemnity obligations that may be
owed to such seller (or buyer, if applicable) in respect thereof.  The amount of
Indebtedness of any Person which is recourse solely to an item of property and
not to such Person for purposes of clause (i) above shall (unless such
Indebtedness has been assumed by such Person) be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair
market value of the property encumbered thereby as determined by such Person in
good faith.

 

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

 

“Initial Term Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make an Initial Term Loan to the Borrower in a principal amount not to
exceed the amount set forth under the heading “Initial Term Commitment” opposite
such Lender’s name on Schedule 1.1.  The original aggregate amount of the
Initial Term Commitments is $225,000,000.

 

“Initial Term Lender”:  each Lender that has an Initial Term Commitment or that
holds an Initial Term Loan.

 

“Initial Term Loan”:  as defined in Section 2.1.

 

“Initial Term Percentage”:  as to any Initial Term Lender at any time, the
percentage which such Lender’s Initial Term Commitment then constitutes of the
aggregate Initial Term Commitments (or, at any time after the Closing Date, the
percentage which the aggregate principal amount of such Lender’s Initial Term
Loans then outstanding constitutes of the aggregate principal amount of the
Initial Term Loans then outstanding).

 

“Insolvent”:  with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Interest Payment Date”:  (a) as to any ABR Loan (other than any Swingline
Loan), the last day of each March, June, September and December (or, subject to
Section 2.14(d), if an Event of Default is in existence, the last day of each
calendar month) to occur while such Loan is outstanding and the final maturity
date of such Loan, (b) as to any Eurodollar Loan having an Interest Period of
three months or less, the last day of such Interest Period, (c) as to any
Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period, (d) as to any Loan
(other than any

 

14

--------------------------------------------------------------------------------


 

Revolving Loan that is an ABR Loan and any Swingline Loan), the date of any
repayment or prepayment made in respect thereof and (e) as to any Swingline
Loan, the day that such Loan is required to be repaid.

 

“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six (or, if agreed to by
all Lenders under the relevant Facility, twelve) months thereafter, as selected
by the Borrower in its notice of borrowing or notice of conversion, as the case
may be, given with respect thereto; and (b) thereafter, each period commencing
on the last day of the next preceding Interest Period applicable to such
Eurodollar Loan and ending one, two, three or six (or, if agreed to by all
Lenders under the relevant Facility, twelve) months thereafter, as selected by
the Borrower by irrevocable notice to the Administrative Agent not later than
1:00 P.M., New York City time, on the date that is three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:

 

(i)                                 if any Interest Period would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)                              the Borrower may not select an Interest Period
under a particular Facility that would extend beyond the Revolving Termination
Date or beyond the date final payment is due on the relevant Term Loans, as the
case may be; and

 

(iii)                           any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month.

 

“Interpolated Rate”: as defined in the definition of “Eurodollar Base Rate”.

 

“Investments”:  as defined in Section 7.7.

 

“IRS”:  the United States Internal Revenue Service.

 

“Issuing Lender”:  JPMorgan Chase Bank, N.A., or any Affiliate thereof, in its
capacity as issuer of any Letter of Credit.

 

“L/C Commitment”:  $25,000,000.

 

“L/C Exposure”: at any time, the total L/C Obligations.  The L/C Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time.

 

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

 

“L/C Participants”:  the collective reference to all the Revolving Lenders other
than the Issuing Lender.

 

“Lender Parent”:   with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

 

15

--------------------------------------------------------------------------------


 

“Lenders”:  as defined in the preamble hereto.

 

“Letters of Credit”:  as defined in Section 3.1(a).

 

“Lien”:  any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any security agreement of any kind or nature whatsoever (including
any conditional sale or other title retention agreement and any capital lease
having substantially the same economic effect as any of the foregoing).

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

“Loan Documents”:  this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

 

“Loan Parties”:  the Borrower and each Subsidiary Guarantor.

 

“Majority Facility Lenders”:  subject to Section 2.23(b), with respect to any
Facility, the holders of more than 50% of the aggregate unpaid principal amount
of the Term Loans or the Total Revolving Extensions of Credit, as the case may
be, outstanding under such Facility (or, in the case of the Revolving Facility,
prior to any termination of the Revolving Commitments, the holders of more than
50% of the Total Revolving Commitments).

 

“Material Acquisition”:  any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Borrower and its Subsidiaries in excess of $10,000,000.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

 

“Material Disposition”:  any Disposition of property or series of related
Dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of $10,000,000.

 

“Material Indebtedness”:  Indebtedness (other than Indebtedness constituting
Obligations) in an aggregate principal amount exceeding $10,000,000.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Maturity Date”:  June 12, 2018.

 

“Mortgaged Properties”:  any real properties on which the Administrative Agent
for the benefit of the Lenders shall be granted a Lien pursuant to the
Mortgages.

 

“Mortgages”:  each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Administrative Agent for the benefit of the
Lenders, substantially in the form of the Administrative Agent’s form therefor
customarily used in syndicated loan financings, (with such

 

16

--------------------------------------------------------------------------------


 

changes thereto as shall be advisable under the law of the jurisdiction in which
such mortgage or deed of trust is to be recorded).

 

“Multiemployer Plan”:  a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

 

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (b) in connection
with any issuance or sale of Capital Stock or any incurrence of Indebtedness,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

 

“New Lender Supplement”:  as defined in Section 2.24(b).

 

“Non-U.S. Lender”:  any Lender that is not a U.S. Person.

 

“Notes”:  the collective reference to any promissory note evidencing Loans.

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements and Specified Cash Management Agreements,
any Affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit, any Specified Swap Agreement, any Specified
Cash Management Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.  Notwithstanding the foregoing, the Obligations of any Subsidiary
Guarantor shall not include any Excluded Swap Obligations of such Subsidiary
Guarantor.

 

“Other Taxes”:  any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document.

 

“Participant”:  as defined in Section 10.6(c).

 

“Participant Register”:  as defined in Section 10.6(c).

 

17

--------------------------------------------------------------------------------


 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
section 4002 of ERISA or any successor entity performing similar functions.

 

“Pension Plan”:  any Plan subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA.

 

“Permitted Acquisition”:  any acquisition by the Borrower or a Subsidiary of a
company or line of business that is similar or reasonably related,
complementary, ancillary or incidental to the business conducted or proposed to
be conducted by the Borrower and its Subsidiaries on the Closing Date (each, an
“Acquired Business”); provided that such acquisition shall only constitute a
Permitted Acquisition to the extent (i) no Default or Event of Default shall be
in effect immediately prior to or after giving effect to such acquisition,
(ii) immediately after giving effect to the making of such acquisition, the
Consolidated Leverage Ratio, determined on a Pro Forma Basis as of the last day
of the Relevant Reference Period, shall be less than the maximum Consolidated
Leverage Ratio permitted by Section 7.1(a) for the Relevant Reference Period and
(iii) such acquisition shall not be a “hostile” acquisition and shall have been
approved by the board of directors and/or the shareholders of the target.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA
but excluding any Multiemployer Plan), and any plan which is both an employee
welfare benefit plan and an employee pension benefit plan, and in respect of
which any Group Member or any ERISA Affiliate is (or, if such Plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in section 3(5) of ERISA.

 

“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).

 

“Pro Forma Basis”:  with respect to compliance with any test or covenant or
calculation of any ratio hereunder, the determination or calculation of such
test, covenant or ratio (including in connection with Pro Forma Transactions) in
accordance with Section 1.3.

 

“Pro Forma Compliance”:  with respect to the Financial Covenants, compliance on
a Pro Forma Basis with the Financial Covenants in accordance with Section 1.3.

 

“Pro Forma Financial Statements”:  as defined in Section 5.1(b).

 

“Pro Forma Transaction”:  any incurrence of Indebtedness under an Incremental
Facility pursuant to Section 2.24(a), any incurrence of Indebtedness (other than
for working capital purposes or in the ordinary course of business) pursuant to
Section 7.2(f), the making of any Restricted Payment pursuant to Section 7.6(d),
the making of any Permitted Acquisition pursuant to Section 7.7(g), the making
of any Investment pursuant to Section 7.7(n), the repayment of any Material
Indebtedness pursuant to Section 7.8(b) and the making of a Material Acquisition
or Material Disposition.

 

“Prohibited Transaction”:  as defined in Section 406 of ERISA and
Section 4975(c) of the Code.

 

18

--------------------------------------------------------------------------------


 

“Projections”:  as defined in Section 6.2(b).

 

“Properties”:  as defined in Section 4.17(a).

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

 

“Refunded Swingline Loans”:  as defined in Section 2.7.

 

“Register”:  as defined in Section 10.6(b).

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans pursuant to Section 2.11(b) as a
result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in its business.

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business.

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
and (b) the date on which the Borrower shall have determined not to, or shall
have otherwise ceased to, acquire or repair assets useful in the Borrower’s
business with all or any portion of the relevant Reinvestment Deferred Amount.

 

“Relevant Reference Period”:  with respect to a Pro Forma Transaction, the Test
Period then most recently ended for which financial statements have been
delivered pursuant to Section 6.1(a) or (b).

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived pursuant to DOL Reg. Section 4043 as
in effect on the date hereof  (no matter how such notice requirement may be
changed in the future).

 

“Required Lenders”:  subject to Section 2.23(b), at any time, the holders of
more than 50% of (a) until the Closing Date, the Commitments then in effect and
(b) thereafter, the sum of (i) the

 

19

--------------------------------------------------------------------------------


 

aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case binding upon such Person or any of
its property or to which such Person or any of its property is subject.

 

“Responsible Officer”:  the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.

 

“Restricted Payments”:  as defined in Section 7.6.

 

“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.1 or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof.  The original amount of the Total Revolving Commitments is
$200,000,000.

 

“Revolving Commitment Period”:  the period from and including the Closing Date
to the earlier of (i) the Revolving Termination Date and (ii) the date the
Revolving Commitments are otherwise terminated in accordance with the terms
hereof.

 

“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

 

“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loans”:  as defined in Section 2.4(a).

 

“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis.  Notwithstanding the foregoing, in the case of Section 2.23 when a
Defaulting Lender shall exist, Revolving Percentages shall be determined without
regard to any Defaulting Lender’s Revolving Commitment.

 

“Revolving Termination Date”:  June 12, 2018.

 

20

--------------------------------------------------------------------------------


 

“Screen Rate”: as defined in the definition of “Eurodollar Base Rate”.

 

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Second Street”:  Second Street Securities, Inc., a Delaware corporation.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

 

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature.  For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

“Specified Cash Management Agreement”:  any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between the Borrower or any Subsidiary Guarantor and any Lender or Affiliate
thereof, which has been designated by such Lender and the Borrower, by notice to
the Administrative Agent not later than 90 days after the execution and delivery
by the Borrower or such Subsidiary Guarantor, as a “Specified Cash Management
Agreement”.

 

“Specified Change of Control”:  a “Change of Control” (or any other defined term
having a similar purpose) as defined in the documents governing any Material
Indebtedness.

 

“Specified Swap Agreement”:  any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by the Borrower or any
Subsidiary Guarantor and any Person that is a Lender or an Affiliate of a Lender
at the time such Swap Agreement is entered into.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

 

21

--------------------------------------------------------------------------------


 

“Subsidiary Guarantor”:  each Subsidiary of the Borrower other than any Excluded
Subsidiary.

 

“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Agreement”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that, for the avoidance of
doubt, the following shall not be deemed a “Swap Agreement”: (i) any stock
option plan or any phantom stock or similar benefit plan, (ii) any option or
warrant agreement for the purchase of equity or debt securities of the Borrower,
(iii) the purchase of equity or debt securities of the Borrower pursuant to
delayed delivery contracts or (iv) any of the foregoing to the extent that it
constitutes a derivative embedded in a convertible security issued by the
Borrower (such as the conversion feature of convertible Indebtedness or
convertible preferred stock).

 

“Swap Obligation”: with respect to any Person, any obligation to pay or perform
under any Swap.

 

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $10,000,000.

 

“Swingline Exposure”:  at any time, the sum of the aggregate undrawn amount of
all outstanding Swingline Loans at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total
Swingline Exposure at such time.

 

“Swingline Lender”:  JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

 

“Swingline Loans”:  as defined in Section 2.6.

 

“Swingline Participation Amount”:  as defined in Section 2.7.

 

“Syndication Agent”:  as defined in the preamble hereto.

 

“Taxes”: any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Lenders”:  the collective reference to the Initial Term Lenders and the
Incremental Term Lenders.

 

“Term Loans”:  the collective reference to the Initial Term Loans and the
Incremental Term Loans.

 

“Test Period”:  on any date of determination, the period of four consecutive
fiscal quarters of the Borrower then most recently ended, taken as one
accounting period.

 

22

--------------------------------------------------------------------------------


 

“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

“Transferee”:  any Assignee or Participant.

 

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“United States”:  the United States of America.

 

“U.S. Person”: a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Certificate”: as defined in Section 2.19(f)(ii)(D).

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

 

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

1.2                             Other Definitional Provisions.  (a) Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in the other Loan Documents or any certificate or
other document made or delivered pursuant hereto or thereto.

 

(b)  As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP  (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof); provided, that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such

 

23

--------------------------------------------------------------------------------


 

notice shall have been withdrawn or such provision  amended in accordance
herewith; provided further that the Borrower, the Administrative Agent and the
Required Lenders shall negotiate in good faith to evaluate such proposed
amendment.

 

(c)  (i) The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (ii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iii) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights, and (iv) references
to agreements or other Contractual Obligations shall, unless otherwise
specified, be deemed to refer to such agreements or Contractual Obligations as
amended, supplemented, restated or otherwise modified from time to time (subject
to any restrictions on such amendments, supplements or modifications set forth
herein).

 

(d)  The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

(e)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

1.3                             Pro Forma Calculations.  (a) Notwithstanding
anything to the contrary herein, the Consolidated Leverage Ratio and the
Consolidated Interest Coverage Ratio shall be calculated in the manner
prescribed by this Section 1.3; provided that notwithstanding anything to the
contrary in clauses (b), (c) or (d) of this Section 1.3, when calculating the
Consolidated Leverage Ratio and the Consolidated Interest Coverage Ratio for the
purposes of (i) determining actual compliance (not Pro Forma Compliance or
compliance on a Pro Forma Basis) with the Financial Covenants and
(ii) determining the Applicable Margin, the events described in this Section 1.3
that occurred subsequent to the end of the applicable Test Period shall not be
given pro forma effect.

 

(b)  For purposes of calculating the Consolidated Leverage Ratio and the
Consolidated Interest Coverage Ratio, Pro Forma Transactions (and the incurrence
or repayment of any Indebtedness in connection therewith) that have been made
(i) during the applicable Test Period or (ii) subsequent to such Test Period and
prior to or simultaneously with the event for which the calculation of any such
ratio is made shall be calculated on a pro forma basis assuming that all such
Pro Forma Transactions (and any increase or decrease in Consolidated EBITDA and
the component financial definitions used therein attributable to any Pro Forma
Transaction) had occurred on the first day of the applicable Test Period.  If
since the beginning of any applicable Test Period any Person that subsequently
became a Subsidiary or was merged, amalgamated or consolidated with or into the
Borrower or any of its Subsidiaries since the beginning of such Test Period
shall have made any Pro Forma Transaction that would have required adjustment
pursuant to this Section 1.3, then the Consolidated Leverage Ratio and the
Consolidated Interest Coverage Ratio shall be calculated to give pro forma
effect thereto in accordance with this Section 1.3.

 

(c)  Whenever pro forma effect is to be given to a Pro Forma Transaction, the
pro forma calculations shall be made in good faith by a Responsible Officer of
the Borrower (and approved by the Administrative Agent, such approval not to be
unreasonably withheld, conditioned or delayed) in a manner consistent with
Article 11 of Regulation S-X of the Securities Act of 1933, as amended, as
interpreted by the SEC, and take into account with respect to any acquisition or
disposition, without

 

24

--------------------------------------------------------------------------------


 

duplication, the Consolidated EBITDA (as determined in good faith by the
Borrower) of any Person or line of business acquired or disposed of.  Any such
pro forma calculation shall be certified by such Responsible Officer of the
Borrower to the Administrative Agent as being (i) factually supportable and
reasonably identifiable, reasonably attributable to the actions specified and
reasonably anticipated to result from such actions and (ii) reasonably
anticipated to be realized within twelve months after the closing date of such
Pro Forma Transaction (calculated on a pro forma basis as though realized on the
first day of the relevant Test Period).

 

(d)  In the event that the Borrower or any Subsidiary (i) incurs (including by
assumption or guarantees) or (ii) repays, redeems, defeases, retires,
extinguishes or is released from or otherwise no longer obligated in respect of
(each, a “Repayment”) any Indebtedness included in the calculations of the
Consolidated Leverage Ratio and the Consolidated Interest Coverage Ratio, as the
case may be (in each case, other than Indebtedness incurred or repaid under any
revolving credit facility in the ordinary course of business for working capital
purposes unless such repayment of Indebtedness is accompanied by a corresponding
permanent reduction of the commitment of such revolving credit facility),
(i) during the applicable Test Period or (ii) subsequent to the end of the
applicable Test Period and prior to or simultaneously with the event for which
the calculation of any such ratio is made, then the Consolidated Leverage Ratio
and the Consolidated Interest Coverage Ratio shall be calculated giving pro
forma effect to such incurrence or Repayment of Indebtedness, to the extent
required, as if the same had occurred on (A) the last day of the applicable Test
Period in the case of the Consolidated Leverage Ratio and (B) the first day of
the applicable Test Period in the case of the Consolidated Interest Coverage
Ratio.  If any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest on such Indebtedness shall be calculated as if
the rate in effect on the date of the event for which the calculation of the
Consolidated Interest Coverage Ratio is made had been the applicable rate for
the entire period (taking into account any hedging obligations applicable to
such Indebtedness).  If interest on a Capital Lease Obligation is being given
pro forma effect, it shall be deemed to accrue at an interest rate reasonably
determined by a Responsible Officer of the Borrower to be the rate of interest
implicit in such Capital Lease Obligation in accordance with GAAP.  To the
extent it is being given pro forma effect, interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a London interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Borrower may designate.

 

(e)  To the extent that the Borrower is required to demonstrate Pro Forma
Compliance with the Financial Covenants at any time prior to the date on which
financial statements for June 30, 2013 are required to be delivered, the
Borrower will be required to demonstrate compliance with the covenant levels
then in effect for June 30, 2013 with respect to the most recent Test Period
prior to such time.

 

SECTION 2.                            AMOUNT AND TERMS OF COMMITMENTS

 

2.1                             Term Commitments.  (a) Subject to the terms and
conditions hereof, each Initial Term Lender severally agrees to make a term loan
(an “Initial Term Loan”) to the Borrower in a single drawing on or after the
Closing Date and on or prior to one Business Day following the Closing Date in
an amount not to exceed the amount of the Initial Term Commitment of such
Lender.

 

(b)  The Term Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.12.

 

25

--------------------------------------------------------------------------------


 

2.2          Procedure for Term Loan Borrowing.  The Borrower shall give the
Administrative Agent irrevocable notice substantially in the form of Exhibit J
(which notice must be received by the Administrative Agent prior to 1:00 P.M.,
New York City time, (i) three Business Days prior to the anticipated Closing
Date (or if later, the applicable borrowing date), in the case of Eurodollar
Loans or (ii) one Business Day (or if later, the applicable borrowing date)
prior to the anticipated Closing Date, in the case of ABR Loans) requesting that
the Initial Term Lenders make the Initial Term Loans on the Closing Date (or if
later, the applicable borrowing date) and specifying the amount to be borrowed. 
Upon receipt of such notice the Administrative Agent shall promptly notify each
Initial Term Lender thereof.  Not later than 12:00 Noon, New York City time, on
the Closing Date (or if later, the applicable borrowing date) each Initial Term
Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds equal to the Initial Term Loan to be made
by such Lender.  The Administrative Agent shall credit the account of the
Borrower on the books of such office of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the
Initial Term Lenders in immediately available funds.

 

2.3          Repayment of Term Loans.  (a) The Initial Term Loan of each Initial
Term Lender shall mature and be repaid in 20 consecutive quarterly installments,
each of which shall be in an amount equal to such Lender’s Initial Term
Percentage multiplied by the amount set forth below opposite such installment:

 

Installment

 

Principal Amount

 

 

 

 

 

September 30, 2013

 

$5,000,000

 

December 31, 2013

 

$5,000,000

 

March 31, 2014

 

$5,000,000

 

June 30, 2014

 

$5,000,000

 

September 30, 2014

 

$5,000,000

 

December 31, 2014

 

$5,000,000

 

March 31, 2015

 

$5,000,000

 

June 30, 2015

 

$5,000,000

 

September 30, 2015

 

$5,000,000

 

December 31, 2015

 

$5,000,000

 

March 31, 2016

 

$5,000,000

 

June 30, 2016

 

$5,000,000

 

September 30, 2016

 

$5,000,000

 

December 31, 2016

 

$5,000,000

 

March 31, 2017

 

$5,000,000

 

June 30, 2017

 

$5,000,000

 

September 30, 2017

 

$5,000,000

 

December 31, 2017

 

$5,000,000

 

March 31, 2018

 

$5,000,000

 

Maturity Date

 

Balance of Initial Term Loan.

 

 

(b)  The Incremental Term Loans of each Incremental Term Lender shall mature in
consecutive installments (which shall be no more frequent than quarterly) as
specified in the Increased Facility Activation Notice pursuant to which such
Incremental Term Loans were made, provided that, prior to the final maturity of
the Initial Term Loans, the aggregate amount of such installments for any four
consecutive fiscal quarters shall not exceed 2.22% of the aggregate principal
amount of such Incremental Term Loans on the date such Loans were first made.

 

26

--------------------------------------------------------------------------------


 

2.4          Revolving Commitments.  (a) Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the sum of (i) the
L/C Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment.  During the Revolving Commitment Period the Borrower may
use the Revolving Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.  The Revolving Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.5 and 2.12.

 

(b)  The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

 

2.5          Procedure for Revolving Loan Borrowing.  The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice substantially in the form of Exhibit J (which notice must be
received by the Administrative Agent prior to 11:00 A.M., New York City time,
(a) three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (b) one Business Day prior to the requested Borrowing Date,
in the case of ABR Loans) (provided that any such notice of a borrowing of ABR
Loans under the Revolving Facility to finance payments required by Section 3.5
may be given not later than 1:00 P.M., New York City time, on the date of the
proposed borrowing), specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date and (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor.  Any Revolving Loans made on
the Closing Date shall initially be ABR Loans.  Each borrowing under the
Revolving Commitments shall be in an amount equal to (x) in the case of ABR
Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser amount)
and (y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; provided, that the Swingline Lender may request,
on behalf of the Borrower, borrowings under the Revolving Commitments that are
ABR Loans in other amounts pursuant to Section 2.7.  Upon receipt of any such
notice from the Borrower, the Administrative Agent shall promptly notify each
Revolving Lender thereof.  Each Revolving Lender will make the amount of its pro
rata share of each borrowing available to the Administrative Agent for the
account of the Borrower at the Funding Office prior to 12:00 Noon, New York City
time, on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent.  Such borrowing will then be made
available to the Borrower by the Administrative Agent crediting the account of
the Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent.

 

2.6          Swingline Commitment.  (a) Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Borrower under the Revolving Commitments from time to time
during the Revolving Commitment Period by making swing line loans (“Swingline
Loans”) to the Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans, may exceed the Swingline Commitment then in effect) and
(ii) the Borrower shall not request, and the Swingline Lender shall not make,
any Swingline Loan if, after giving effect to the making of such Swingline Loan,
the aggregate amount of the Available Revolving Commitments would be less than
zero.  During the Revolving Commitment Period, the Borrower may use

 

27

--------------------------------------------------------------------------------


 

the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof.  Swingline Loans shall be ABR
Loans only.

 

(b)  The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Revolving Termination Date
and the first date after such Swingline Loan is made that is the 15th or last
day of a calendar month and is at least two Business Days after such Swingline
Loan is made; provided that on each date that a Revolving Loan is borrowed, the
Borrower shall repay all Swingline Loans then outstanding.

 

2.7          Procedure for Swingline Borrowing; Refunding of Swingline Loans. 
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Commitment Period). 
Each borrowing under the Swingline Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof.  Not later than
3:00 P.M., New York City time, on the Borrowing Date specified in a notice in
respect of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender.  The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent on such Borrowing Date
in immediately available funds.

 

(b)  The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date of such notice, to repay the
Swingline Lender.  Each Revolving Lender shall make the amount of such Revolving
Loan available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice.  The proceeds of such Revolving Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans.  The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.

 

(c)  If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.7(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.7(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(i) such Revolving Lender’s Revolving Percentage times (ii) the sum of the
aggregate principal amount of Swingline Loans then outstanding that were to have
been repaid with such Revolving Loans.

 

(d)  Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on

 

28

--------------------------------------------------------------------------------


 

account of the Swingline Loans, the Swingline Lender will distribute to such
Lender its Swingline Participation Amount (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded and, in the case of principal
and interest payments, to reflect such Lender’s pro rata portion of such payment
if such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due); provided, however, that in the event that such
payment received by the Swingline Lender is required to be returned, such
Revolving Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

 

(e)  Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

2.8          Commitment Fees, etc.  (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the date hereof to the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on each Fee
Payment Date, commencing on the first such date to occur after the date hereof.

 

(b)  The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

 

2.9          Termination or Reduction of Revolving Commitments.  (a)   The
Borrower shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent, to terminate the Revolving Commitments or, from time
to time, to reduce the amount of the Revolving Commitments; provided that no
such termination or reduction of Revolving Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments.  Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect.

 

(b)  A notice of termination of the Commitments delivered by the Borrower under
this Section 2.9 may state that such notice is conditioned upon the
effectiveness of other credit facilities or other transactions, in which case
such notice may, with the approval of the Administrative Agent (which approval
shall not be unreasonably withheld or delayed), be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.

 

(c)  The Initial Term Commitments shall automatically terminate on the earlier
to occur of (i) the making of the Initial Term Loans and (ii) 5:00 P.M. New York
City time on the first Business Day after the Closing Date.

 

29

--------------------------------------------------------------------------------


 

2.10        Optional Prepayments.  The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
notice (which notice shall be irrevocable unless otherwise agreed by the
Administrative Agent) delivered to the Administrative Agent no later than
1:00 P.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 1:00 P.M., New York City time, one Business
Day prior thereto, in the case of ABR Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.20.  Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.  If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid.  Partial prepayments of Term Loans and Revolving
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof.  Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof.  Amounts to
be applied in connection with prepayments made pursuant to Section 2.10 shall be
applied to the prepayment of the Loans in accordance with Sections 2.17(b) and
(c).

 

2.11        Mandatory Prepayments.  (a) If any Indebtedness shall be incurred by
any Group Member (excluding any Indebtedness incurred in accordance with
Section 7.2), an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied on the date of such incurrence toward the prepayment of the Term Loans
as set forth in Section 2.11(c).

 

(b)  If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied on such
date toward the prepayment of the Term Loans as set forth in Section 2.11(c);
provided, that, notwithstanding the foregoing, on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the Term
Loans as set forth in Section 2.11(c).

 

(c)  Amounts to be applied in connection with prepayments made pursuant to
Section 2.11 shall be applied to the prepayment of the Term Loans in accordance
with Section 2.17(b).  The application of any prepayment pursuant to
Section 2.11 shall be made, first, to ABR Loans and, second, to Eurodollar
Loans.  Each prepayment of the Loans under Section 2.11 (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.

 

2.12        Conversion and Continuation Options.  (a)   The Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
1:00 P.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto.  The
Borrower may elect from time to time to convert ABR Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 1:00 P.M., New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor), provided that no ABR Loan under a particular
Facility may be converted into a Eurodollar Loan when any Event of Default has
occurred and is continuing and the Administrative Agent or the Majority Facility
Lenders in respect of such Facility have determined in its or their sole
discretion not to permit such conversions.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

30

--------------------------------------------------------------------------------


 

(b)  Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan under a particular Facility may be continued as such
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Majority Facility Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period.  Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

 

2.13        Limitations on Eurodollar Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) there shall be no more than ten Eurodollar
Tranches outstanding at any one time.

 

2.14        Interest Rates and Payment Dates.  (a)   Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b)  Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

 

(c)  (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise) after giving effect to any applicable
grace period specified in paragraph (a) of Section 8, all outstanding Loans and
Reimbursement Obligations (whether or not overdue) shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans
under the relevant Facility plus 2% (or, in the case of any such other amounts
that do not relate to a particular Facility, the rate then applicable to ABR
Loans under the Revolving Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment).

 

(d)  Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

 

2.15        Computation of Interest and Fees.  (a)   Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate.  Any change in the interest rate on a Loan resulting from
a change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the

 

31

--------------------------------------------------------------------------------


 

opening of business on the day on which such change becomes effective.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.

 

(b)  Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.14(a).

 

2.16        Inability to Determine Interest Rate.  If prior to the first day of
any Interest Period:

 

(a)   the Administrative Agent shall have determined (which determination shall
be conclusive and binding absent manifest error) that adequate and reasonable
means (including, without limitation, by means of an Interpolated Rate) do not
exist for ascertaining the Eurodollar Base Rate or the Eurodollar Rate, as
applicable, for such Interest Period, or

 

(b)   the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Base
Rate or the Eurodollar Rate, as applicable, determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.

 

2.17        Pro Rata Treatment and Payments.  (a)   Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee and any reduction of the Commitments of the Lenders shall be
made pro rata according to the respective Initial Term Percentages or Revolving
Percentages, as the case may be, of the relevant Lenders.

 

(b)  Mandatory prepayments of the Term Loans required by Section 2.11 shall be
made pro rata according to the respective outstanding amounts of the Term Loans,
provided that Incremental Term Loans may be prepaid on a less favorable basis if
specified in the applicable Incremental Facility Activation Notice.  Each
payment (including each prepayment) by the Borrower on account of principal of
and interest on the Initial Term Loans shall be made pro rata according to the
respective outstanding principal amounts of the Initial Term Loans then held by
the Initial Term Lenders.  Each payment (including each prepayment) by the
Borrower on account of principal of and interest on the Incremental Term Loans
shall be made pro rata according to the respective outstanding principal amount
of the Incremental Term Loans then held by the Incremental Term Lenders.  The
amount of each mandatory principal prepayment of the Term Loans shall be
applied, first, to reduce the then remaining installments of the Initial Term
Loans and Incremental Term Loans, as the case may be, occurring within the next
12 months, in direct order of maturity, and second, to reduce the remaining
respective installments thereof,

 

32

--------------------------------------------------------------------------------


 

in each case pro rata based upon the respective then remaining principal amounts
thereof.  The amount of each optional principal prepayment of the Term Loans
shall be applied to reduce the outstanding principal amount of the Initial Term
Loans and the Incremental Term Loans as directed by the Borrower.  Amounts
repaid or prepaid on account of the Term Loans may not be reborrowed.

 

(c)  Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

 

(d)  All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds.  The Administrative Agent shall distribute such payments to each relevant
Lender promptly upon receipt in like funds as received, net of any amounts owing
by such Lender pursuant to Section 9.7.  If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day.  If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.  In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

 

(e)  Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error.  If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower.

 

(f)  Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal

 

33

--------------------------------------------------------------------------------


 

Funds Effective Rate.  Nothing herein shall be deemed to limit the rights of the
Administrative Agent or any Lender against the Borrower.

 

(g)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.7(b), 2.7(c), 2.17(e), 2.17(f), 2.19(e), 3.4(a) or 9.7,
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Lender to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

2.18        Requirements of Law.  (a)   If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

 

(i)  shall subject any Credit Party to any Taxes (other than Indemnified Taxes
and Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

 

(ii)  shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate; or

 

(iii)  shall impose on such Lender any other condition, cost or expense;

 

and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining
Loans or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly, but in any event no later than 15 days, pay such Lender or such
other Credit Party, upon its demand, any additional amounts necessary to
compensate such Lender or such other Credit Party for such increased cost or
reduced amount receivable.  If any Lender or such other Credit Party becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.

 

(b)  If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder or under or in respect of any Letter
of Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy
and liquidity) by an amount deemed by such Lender to be material, then from time
to time, after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor and the certificate referred
to in Section

 

34

--------------------------------------------------------------------------------


 

2.18(d), the Borrower shall promptly, but in any event no later than 15 days
following receipt thereof, pay to such Lender such additional amount or amounts
as will compensate such Lender or such corporation for such reduction.

 

(c)  Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

 

(d)  A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. 
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than nine months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such nine-month period shall be extended to include the period of such
retroactive effect.  The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

2.19        Taxes.  (a)  Each payment by or on behalf of any Loan Party under
any Loan Document shall be made without withholding for any Taxes, unless such
withholding is required by any law (as determined by the applicable withholding
agent in its sole discretion exercised in good faith), provided, that (i) if any
Taxes are withheld by a Loan Party (or the Administrative Agent, as the case may
be) and such Taxes are Indemnified Taxes, then the amount payable by such Loan
Party shall be increased as necessary so that, net of such withholding
(including such withholding applicable to additional amounts payable under this
Section), the applicable Credit Party receives the amount it would have received
had no such withholding been made, and (ii) if the Taxes were withheld by a Loan
Party, such Loan Party shall timely pay the full amount of such Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(b)  The Borrower shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

(c)  As soon as practicable after any payment of Indemnified Taxes by any Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d)  The Loan Parties shall jointly and severally indemnify each Credit Party
for any Indemnified Taxes that are paid or payable by such Credit Party in
connection with any Loan Document (including amounts paid or payable under this
Section 2.19(d)) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  The indemnity under this
Section 2.19(d) shall be paid within 10 days after the Credit Party delivers to
the Borrower a certificate stating the amount of any Indemnified Taxes so paid
or payable by such Credit Party and describing the basis for the indemnification
claim.  Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.  Such Credit Party shall deliver a copy of such
certificate to the Administrative Agent.

 

35

--------------------------------------------------------------------------------


 

(e)  Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that the
Loan Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so) attributable to such Lender that are paid or payable by the Administrative
Agent in connection with any Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  The
indemnity under this Section 2.19(e) shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent.  Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

 

(f)  Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
required by law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation required by law or
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 2.19(f)(ii)(A) through (E) below)
shall not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense (or, in the case of a Change in Law, any incremental material
unreimbursed cost or expense) or would materially prejudice the legal or
commercial position of such Lender.  Upon the reasonable request of such
Borrower or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.19(f).  If any
form or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

 

(ii)  Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

 

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

 

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

36

--------------------------------------------------------------------------------


 

(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

 

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit F (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, and (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code;

 

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C) and (D of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a U.S. Tax Certificate on behalf of such
partners; or

 

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

 

(iii)  If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Loan Party and the Administrative Agent, at the
time or times prescribed by law and at such time or times reasonably requested
by the applicable Loan Party or the Administrative Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable Loan Party or the Administrative Agent as
may be necessary for the applicable Loan Party or the Administrative Agent to
comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
Section 2.19(f)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

 

(g)  If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.19 (including additional amounts paid pursuant to
this Section 2.19), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority.  Notwithstanding anything to the contrary in
this Section 2.19(g), in no event

 

37

--------------------------------------------------------------------------------


 

will any indemnified party be required to pay any amount to any indemnifying
party pursuant to this Section 2.19(g) if such payment would place such
indemnified party in a less favorable position (on a net after-Tax basis) than
such indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
Section 2.19(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person.

 

(h)  Each party’s obligations under this Section 2.19 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under the Loan Documents.

 

(i)  For purposes of Sections 2.19(e) and (f), the term “Lender” includes the
Issuing Lender and the Swingline Lender and the term “applicable law” includes
FATCA.

 

2.20        Indemnity.  The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto.  Such indemnification may include an amount equal
to the excess, if any, of (i) the amount of interest that would have accrued on
the amount so prepaid, or not so borrowed, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market.  A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error.  This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

2.21        Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.18 or 2.19(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending offices to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.18 or 2.19(a).

 

2.22        Replacement of Lenders.  The Borrower shall be permitted to replace
any Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.18 or 2.19(a), (b) becomes a Defaulting Lender, or (c) does not consent to any
proposed amendment, supplement, modification, consent or waiver of any provision
of this Agreement or any other Loan Document that requires the consent of each
of the Lenders or each of the Lenders affected thereby (so long as the consent
of the Required Lenders has been obtained), with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall

 

38

--------------------------------------------------------------------------------


 

have taken no action under Section 2.21 so as to eliminate the continued need
for payment of amounts owing pursuant to Section 2.18 or 2.19(a), (iv) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(v) the Borrower shall be liable to such replaced Lender under Section 2.20 if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (vi) the replacement
financial institution shall be reasonably satisfactory to the Administrative
Agent, (vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.18 or
2.19(a), as the case may be, and (ix) any such replacement shall not be deemed
to be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender.  Each party hereto agrees
that an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Borrower, the Administrative
Agent and the assignee and that the Lender required to make such assignment need
not be a party thereto.

 

2.23        Defaulting Lenders.  Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(a)  fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.8(a);

 

(b)  the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or the Majority Facility Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.1); provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby;

 

(c)  in the case of a Revolving Lender, if any Swingline Exposure or L/C
Exposure of such Lender exists at the time such Lender becomes a Defaulting
Lender then:

 

(i)  all or any part of the Swingline Exposure and L/C Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Extensions of Credit plus such
Defaulting Lender’s Swingline Exposure and L/C Exposure does not exceed the
total of all non-Defaulting Lenders’ Revolving Commitments;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within three Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing
Lender only the Borrower’s obligations corresponding to such Defaulting Lender’s
L/C Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 8.1 for so
long as such L/C Exposure is outstanding;

 

(iii)          if the Borrower cash collateralizes any portion of such
Defaulting Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.3(a) with respect to such Defaulting

 

39

--------------------------------------------------------------------------------


 

Lender’s L/C Exposure during the period such Defaulting Lender’s L/C Exposure is
cash collateralized;

 

(iv)          if the L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.8(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

 

(v)           if all or any portion of such Defaulting Lender’s L/C Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Lender
or any other Lender hereunder, all fees payable under Section 3.3(a) with
respect to such Defaulting Lender’s L/C Exposure shall be payable to the Issuing
Lender until and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and

 

(d)  in the case of a Revolving Lender, so long as such Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Lender shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure and the
Defaulting Lender’s then outstanding L/C Exposure will be 100% covered by the
Revolving Commitments of the non-Defaulting Lenders and/or cash collateral will
be provided by the Borrower in accordance with Section 2.23(c), and
participating interests in any newly made Swingline Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.23(c)(i) (and such Defaulting Lender shall not
participate therein).

 

In the case of a Revolving Lender, if (i) a Bankruptcy Event with respect to a
Lender Parent of any Lender shall occur following the date hereof and for so
long as such event shall continue or (ii) the Swingline Lender or the Issuing
Lender has a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, the Swingline Lender shall not be required to fund any Swingline
Loan and the Issuing Lender shall not be required to issue, amend or increase
any Letter of Credit, unless the Swingline Lender or the Issuing Lender, as the
case may be, shall have entered into arrangements with the Borrower or such
Lender, satisfactory to the Swingline Lender or the Issuing Lender, as the case
may be, to defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and L/C Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Revolving Percentage.

 

2.24        Incremental Facilities. (a)  The Borrower and any one or more
Lenders (including New Lenders) may from time to time agree that such Lenders
shall make, obtain or increase the amount of their Incremental Term Loans or
Revolving Commitments, as applicable, by executing and delivering to the
Administrative Agent an Increased Facility Activation Notice specifying (i) the
amount of such increase and the Facility or Facilities involved, (ii) the
applicable Increased Facility Closing Date and (iii) in the case of Incremental
Term Loans, (x) the applicable Incremental Term Maturity Date, (y) the
amortization schedule for such Incremental Term Loans, which shall comply with
Section 2.3(b), and (z) the Applicable Margin for such Incremental Term Loans;
provided, that (i) no Default or Event of Default exists or shall exist
immediately before or after giving effect to the making of such Incremental

 

40

--------------------------------------------------------------------------------


 

Term Loans or such increase in Revolving Commitments or the making of any
Revolving Loans in respect of such increased Revolving Commitments, (ii) each of
the representations and warranties made by any Loan Party in or pursuant to the
Loan Documents shall be true and correct in all material respects on and as of
such date as if made on and as of such date, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case it shall be true and correct in all material respects as if made on and as
of such date, (iii) after giving effect to the making of such Incremental Term
Loans or such increase in Revolving Commitments (assuming the full drawing of
Revolving Loans in respect of such increased Revolving Commitments), the
Borrower shall be in Pro Forma Compliance with the Financial Covenants for the
Relevant Reference Period, (iv) the total yield (calculated for both the
Incremental Term Loans and the Term Loans, including the upfront fees, any
interest rate floors and any OID (as defined below but excluding any
arrangement, underwriting or similar fee paid by the Borrower)) in respect of
any Incremental Term Loans shall not exceed the total yield for the existing
Term Loans by more than 0.50% per annum (it being understood that any such
increase may take the form of original issue discount (“OID”), with OID being
equated to the interest rates in a manner determined by the Administrative Agent
based on an assumed four-year life to maturity or the Incremental Term Maturity
Date, whichever is shorter), unless the Applicable Margin for the Term Loans has
been increased pursuant to an amendment to this Agreement so that the total
yield in respect of such Incremental Term Loans is no higher than the total
yield for the existing Term Loans minus 0.50% per annum, (iv) for the avoidance
of doubt, all of the terms of any increased Revolving Commitments shall be the
same as the terms of the existing Revolving Commitments prior to such increase
and (v) to the extent the terms of any Incremental Term Facility are not
consistent with the Initial Term Facility (except to the extent permitted by
clause (iii) or (vi) above), they shall be reasonably satisfactory to the
Administrative Agent.  Notwithstanding the foregoing, (i) without the consent of
the Required Lenders, the aggregate amount of borrowings of Incremental Term
Loans and the aggregate amount of incremental Revolving Commitments obtained
pursuant to this paragraph shall not exceed $75,000,000 and (ii) without the
consent of the Administrative Agent, each increase effected pursuant to this
paragraph shall be in a minimum amount of at least $25,000,000.  No Lender shall
have any obligation to participate in any increase described in this paragraph
unless it agrees to do so in its sole discretion.

 

(b)  Any additional bank, financial institution or other entity which, with the
consent of the Borrower, the Administrative Agent (which consent shall not be
unreasonably withheld) and, with regard to increased Revolving Commitments to
the extent such consent would be required with respect to an assignment pursuant
to Section 10.6, the Swingline Lender and Issuing Lender, elects to become a
“Lender” under this Agreement in connection with any transaction described in
Section 2.24(a) shall execute a New Lender Supplement (each, a “New Lender
Supplement”), substantially in the form of Exhibit H, whereupon such bank,
financial institution or other entity (a “New Lender”) shall become a Lender for
all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.

 

(c)  Unless otherwise agreed by the Administrative Agent, on each Increased
Facility Closing Date with respect to the Revolving Facility, the Borrower shall
borrow Revolving Loans under the relevant increased Revolving Commitments from
each Lender participating in the relevant increase in an amount determined by
reference to the amount of each Type of Loan (and, in the case of Eurodollar
Loans, of each Eurodollar Tranche) which would then have been outstanding from
such Lender if (i) each such Type or Eurodollar Tranche had been borrowed or
effected on such Increased Facility Closing Date and (ii) the aggregate amount
of each such Type or Eurodollar Tranche requested to be so borrowed or effected
had been proportionately increased.  The Eurodollar Base Rate applicable to any
Eurodollar Loan borrowed pursuant to the preceding sentence shall equal the
Eurodollar Base Rate then applicable to the Eurodollar Loans of the other
Lenders in the same Eurodollar Tranche (or, until the expiration of the
then-current Interest Period, such other rate as shall be agreed upon between
the Borrower and the relevant Lender).

 

41

--------------------------------------------------------------------------------


 

(d)  Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Activation Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loans evidenced
thereby.  Any such deemed amendment may be effected in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

 

SECTION 3.         LETTERS OF CREDIT

 

3.1          L/C Commitment.  (a) Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the other Revolving Lenders
set forth in Section 3.4(a), agrees to issue letters of credit (“Letters of
Credit”) for the account of the Borrower on any Business Day during the
Revolving Commitment Period in such form as may be approved from time to time by
the Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Revolving Commitments would be less than zero.  Each Letter of Credit
shall (i) be denominated in Dollars and (ii) expire no later than the earlier of
(x) the first anniversary of its date of issuance and (y) the date that is five
Business Days prior to the Revolving Termination Date, provided that any Letter
of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above).

 

(b)  The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit if such issuance would conflict with, or cause the Issuing Lender or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law.

 

3.2          Procedure for Issuance of Letter of Credit.  The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request.  Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower.  The Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower promptly following the issuance thereof. 
The Issuing Lender shall promptly furnish to the Administrative Agent, which
shall in turn promptly furnish to the Lenders, notice of the issuance of each
Letter of Credit (including the amount thereof).

 

3.3          Fees and Other Charges.  (a) The Borrower will pay to the
Administrative Agent for the account of the Revolving Lenders, a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Revolving Facility,
shared ratably among the Revolving Lenders and payable quarterly in arrears on
each Fee Payment Date after the issuance date.  In addition, the Borrower shall
pay to the Issuing Lender for its own account a fronting fee of 0.25% per annum
on the undrawn and unexpired amount of each Letter of Credit, payable quarterly
in arrears on each Fee Payment Date after the issuance date.

 

42

--------------------------------------------------------------------------------


 

(b)  In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

 

3.4          L/C Participations.  (a)  The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder.  Each L/C Participant agrees with the Issuing Lender that, if a
draft is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement (or in the event that any reimbursement received by the Issuing Lender
shall be required to be returned by it at any time), such L/C Participant shall
pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to such L/C Participant’s Revolving
Percentage of the amount that is not so reimbursed (or is so returned).  Each
L/C Participant’s obligation to pay such amount shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against the Issuing Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 

(b)  If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Revolving Facility.  A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.

 

(c)  Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

 

43

--------------------------------------------------------------------------------


 

3.5          Reimbursement Obligation of the Borrower.  If any draft is paid
under any Letter of Credit, the Borrower shall reimburse the Issuing Lender for
the amount of (a) the draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment, not later than 1:00 P.M., New York City time, on (i) the Business Day
that the Borrower receives notice of such draft, if such notice is received on
such day prior to 10:00 A.M., New York City time, or (ii) if clause (i) above
does not apply, the Business Day immediately following the day that the Borrower
receives such notice.  Each such payment shall be made to the Issuing Lender at
its address for notices referred to herein in Dollars and in immediately
available funds.  Interest shall be payable on any such amounts from the date on
which the relevant draft is paid until payment in full at the rate set forth in
(x) until the Business Day next succeeding the date of the relevant notice,
Section 2.14(b) and (y) thereafter, Section 2.14(c).

 

3.6          Obligations Absolute.  The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person.  The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee.  The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender.  The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.

 

3.7          Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof.  The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

 

3.8          Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.

 

SECTION 4.         REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrant to the Administrative Agent and each
Lender that:

 

4.1          Financial Condition.  (a)  The Pro Forma Financial Statements have
been prepared in good faith on the basis of the assumptions stated therein,
which assumptions were based on

 

44

--------------------------------------------------------------------------------


 

the conditions and facts known to the Borrower at the time of delivery of such
Pro Forma Financial Statements and believed by the Borrower to be reasonable.

 

(b)  The audited consolidated balance sheets of the Borrower as at December 31,
2012, December 31, 2011 and December 31, 2010, and the related consolidated
statements of operations, of stockholders’ equity and comprehensive income and
of cash flows for the fiscal years ended on such dates, reported on by and
accompanied by an unqualified report from PricewaterhouseCoopers LLP, present
fairly in all material respects the consolidated financial condition of the
Borrower at such date, and the consolidated results of its operations, its
consolidated stockholders’ equity and comprehensive income and its consolidated
cash flows for the respective fiscal years then ended.  The unaudited condensed
consolidated balance sheet of the Borrower as at March 31, 2013, and the related
unaudited condensed consolidated statements of operations and condensed cash
flows for the three-month period ended on such date, present fairly in all
material respects the consolidated financial condition of the Borrower as at
such date, and the consolidated results of its operations and its consolidated
cash flows for the three-month period then ended (subject to normal year-end
audit adjustments and the absence of footnotes).  All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein).  As of the Closing Date, except as set forth on Schedule 4.1(b) to the
Disclosure Letter, no Group Member has any material Guarantee Obligations,
contingent liabilities and liabilities for taxes, or any long-term leases or
unusual forward or long-term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph.

 

4.2          No Change.  Since December 31, 2012, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.

 

4.3          Existence; Compliance with Law.  Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, except to
the extent that the failure to possess such power, authority or legal right
could not reasonably be expected to have a Material Adverse Effect, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except to
the extent that the failure to so qualify could not reasonably be expected to
have a Material Adverse Effect, and (d) is in compliance with all Requirements
of Law except to the extent that the failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

4.4          Power; Authorization; Enforceable Obligations.  Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
that have been obtained or made and are in full force and effect and (ii) the
filings referred to in Section 4.19.  Each Loan Document has been duly executed
and delivered on behalf of each Loan Party party thereto.  This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid

 

45

--------------------------------------------------------------------------------


 

and binding obligation of each Loan Party party thereto, enforceable against
each such Loan Party in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

4.5                               No Legal Bar.  The execution, delivery and
performance of this Agreement and the other Loan Documents, the issuance of
Letters of Credit, the borrowings hereunder and the use of the proceeds thereof
will not violate any Requirement of Law or any Contractual Obligation of any
Group Member, except as could not reasonably be expected to have a Material
Adverse Effect, and will not result in, or require, the creation or imposition
of any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents).

 

4.6                               Litigation.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against any Group Member or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby,
or (b) that could reasonably be expected to have a Material Adverse Effect.

 

4.7                               No Default.  No Group Member is in default
under or with respect to any of its Contractual Obligations in any respect that
could reasonably be expected to have a Material Adverse Effect.  No Default or
Event of Default has occurred and is continuing.

 

4.8                               Ownership of Property; Liens.  Each Group
Member has title in fee simple to, or a valid leasehold interest in, all its
real property, and good title to, or a valid leasehold interest in, all its
other property, and none of such property is subject to any Lien except as
permitted by Section 7.3.

 

4.9                               Intellectual Property.  Each Group Member
owns, or is licensed to use, all Intellectual Property necessary for the conduct
of its business as currently conducted.  No material claim has been asserted in
writing and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property that could reasonably be expected to have a Material Adverse Effect. 
The use of Intellectual Property by each Group Member does not infringe on the
rights of any Person in any material respect.

 

4.10                        Taxes.  Each Group Member has filed or caused to be
filed all Federal and state income and other material Tax returns that are
required to be filed and has paid all Taxes shown to be due and payable on said
returns or on any material assessments made against it or any of its property
and all other material Taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member).

 

4.11                        Federal Regulations.  No part of the proceeds of any
Loans, and no other extensions of credit hereunder, will be used (a) for
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect for any purpose that violates the provisions of the Regulations of the
Board or (b) for any purpose that violates the provisions of the Regulations of
the Board.  No more than 25% of the assets of the Group Members consist of
“margin stock” as so defined.  If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U-1, as applicable, referred to in Regulation U.

 

46

--------------------------------------------------------------------------------


 

4.12                        Labor Matters.  Except as, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:  (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of the Borrower, threatened; (b) hours worked by and payment made to
employees of each Group Member have not been in violation of the Fair Labor
Standards Act or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.

 

4.13                        ERISA.  (a) Each Group Member and each of their
respective ERISA Affiliates is in compliance with the applicable provisions of
ERISA and the provisions of the Code relating to Plans and the regulations and
published interpretations thereunder, except where any failure to comply would
not reasonably be expected to have a Material Adverse Effect; (b) no material
ERISA Event or Foreign Plan Event has occurred or is reasonably expected to
occur; and (c) all amounts required by applicable law with respect to, or by the
terms of, any retiree welfare benefit arrangement maintained by any Group Member
or any ERISA Affiliate or to which any Group Member or any ERISA Affiliate has
an obligation to contribute have been accrued in accordance with ASC Topic
715-60.  The present value of all accumulated benefit obligations under each
Pension Plan (based on the assumptions used for purposes of ASC Topic 715-30:
Compensation-Retirement Benefits) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than an immaterial
amount the fair market value of the assets of such Pension Plan allocable to
such accrued benefits, and the present value of all accumulated benefit
obligations of all underfunded Pension Plans (based on the assumptions used for
purposes of ASC Topic 715-30: Compensation-Retirement Benefits) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than an immaterial amount the fair market value of the assets of all
such underfunded Pension Plans.

 

4.14                        Investment Company Act; Other Regulations.  No Loan
Party is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended. 
No Loan Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness under
this Agreement or the other Loan Documents.

 

4.15                        Subsidiaries.  Except as disclosed to the
Administrative Agent by the Borrower in writing from time to time after the
Closing Date, (a) Schedule 4.15 to the Disclosure Schedule sets forth the name
and jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party (excluding directors’ qualifying shares as required by law or shares held
by nominees on behalf of the Borrower or any Subsidiary as required by law) and
(b) there are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of any Subsidiary, except as created by the Loan Documents.

 

4.16                        Use of Proceeds.  The proceeds of the Term Loans,
the Revolving Loans and the Swingline Loans, and the Letters of Credit, shall be
used for general corporate purposes, including to refinance existing
Indebtedness, to finance permitted Restricted Payments, to finance Permitted
Acquisitions and permitted Investments and for the payment of fees and expenses
in connection with this Agreement.

 

4.17                        Environmental Matters.  Except as, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:

 

47

--------------------------------------------------------------------------------


 

(a)  the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

 

(b)  no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

 

(c)  Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

 

(d)  no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

 

(e)  there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;

 

(f)  the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

 

(g)  no Group Member has assumed any liability of any other Person under
Environmental Laws.

 

4.18                        Accuracy of Information, etc.  No statement or
information (other than projections, budgets, other estimates and general market
data) contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document, certificate or written statement
furnished by or on behalf of any Loan Party to the Administrative Agent or the
Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents (as modified or
supplemented by other information so furnished), taken as a whole with all other
such statements, information, documents, certificates or the Borrower’s public
filings with the SEC, contained, as of the date such statement, information,
document or certificate was so furnished (or, in the case of the Confidential
Information Memorandum, as of the date of this Agreement), any untrue statement
of a material fact or omitted to state a material fact necessary to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.  The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future

 

48

--------------------------------------------------------------------------------


 

events is not to be viewed as fact and that actual results during the period or
periods covered by such financial information may differ from the projected
results set forth therein by a material amount.

 

4.19                        Security Documents.  (a) The Guarantee and
Collateral Agreement is effective to create in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof.  In the case
of the Pledged Stock described in the Guarantee and Collateral Agreement, when
stock certificates representing such Pledged Stock are delivered to the
Administrative Agent (together with a properly completed and signed stock power
or endorsement), and in the case of the other Collateral described in the
Guarantee and Collateral Agreement, when financing statements and other filings
specified on Schedule 4.19(a) to the Disclosure Letter in appropriate form are
filed in the offices specified on Schedule 4.19(a) to the Disclosure Letter, the
Guarantee and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and the proceeds thereof, as security for the Obligations (as
defined in the Guarantee and Collateral Agreement), in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.3), in each case to the extent
the security interest in the Collateral can be perfected by taking such actions.

 

(b)  Each of the Mortgages, if any, is effective to create in favor of the
Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are filed in the offices specified on
Schedule 4.19(b) to the Disclosure Letter, each such Mortgage shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person.  Schedule 4.19(b) to the
Disclosure Letter lists, as of the Closing Date, each parcel of owned real
property located in the United States and held by the Borrower or any of its
Subsidiaries that has a value, in the reasonable opinion of the Borrower, in
excess of $5,000,000.

 

4.20                        Solvency.  The Borrower and its Subsidiaries on a
consolidated basis are Solvent.

 

4.21                        Material Indebtedness.  As of the Closing Date, the
Borrower has delivered to the Administrative Agent a complete and correct copy
of the agreements governing Material Indebtedness, including any amendments,
supplements or modifications with respect to any of the foregoing.

 

4.22                        Registered Broker-Dealer.  As of the Closing Date,
Second Street is a registered broker-dealer under the Securities Exchange Act of
1934, as amended.

 

4.23                        OFAC, Patriot Act, FCPA.  The Borrower and each of
its Subsidiaries is in compliance with (i) the Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended), and any other
enabling legislation or executive order relating thereto, and (ii) the Patriot
Act.  None of the Borrower or any of its Subsidiaries or, to the knowledge of
any of the Borrower or any of its Subsidiaries, any director or officer of the
Borrower or any of its Subsidiaries, is subject to any sanctions administered by
the United States Department of the Treasury’s Office of Foreign Assets
Control.  No part of the proceeds of the Loans or other extensions of credit
hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

49

--------------------------------------------------------------------------------


 

SECTION 5.                            CONDITIONS PRECEDENT

 

5.1                               Conditions to Initial Extension of Credit. 
The agreement of each Lender to make the initial extension of credit requested
to be made by it is subject to the satisfaction, prior to or concurrently with
the making of such extension of credit on the Closing Date, of the following
conditions precedent:

 

(a)         Credit Agreement; Guarantee and Collateral Agreement.  The
Administrative Agent shall have received (i) this Agreement, executed and
delivered by the Administrative Agent, the Borrower and each Person listed on
Schedule 1.1A and (ii) the Guarantee and Collateral Agreement, executed and
delivered by, the Borrower and each Subsidiary Guarantor.

 

(b)         Financial Statements.  The Administrative Agent shall have received
(i) an unaudited pro forma consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at March 31, 2013, and the related pro forma
consolidated statements of operations and cash flows for the period of four
consecutive fiscal quarters then ended (including the notes thereto, the “Pro
Forma Financial Statements”), giving effect (as if such events had occurred on
such date or the first day of such period, as applicable) to (A) the Loans to be
made on the Closing Date (or in the case of Initial Term Loans, if later, the
following Business Day) and the use of proceeds thereof and (B) the payment of
fees and expenses in connection with the foregoing, (ii) audited consolidated
financial statements of the Borrower and its consolidated Subsidiaries for the
2010, 2011 and 2012 fiscal years and (iii) unaudited interim consolidated
financial statements of the Borrower and its consolidated Subsidiaries for the
fiscal quarter ended March 31, 2013, and such financial statements shall not, in
the reasonable judgment of the Administrative Agent, reflect any material
adverse change in the consolidated financial condition of the Borrower and its
consolidated Subsidiaries, as reflected in the financial statements or
projections contained in the Confidential Information Memorandum.

 

(c)          Projections.  The Administrative Agent shall have received
satisfactory projections through 2017.

 

(d)         Approvals.  All governmental and third party approvals (including
landlords’ and other consents) necessary in connection with the continuing
operations of the Group Members and the transactions contemplated hereby shall
have been obtained and be in full force and effect.

 

(e)          Lien Searches.  The Administrative Agent shall have received the
results of a recent Lien search with respect to each Loan Party, and such search
shall reveal no Liens on any of the assets of the Loan Parties except for Liens
permitted by Section 7.3 or discharged on or prior to the Closing Date pursuant
to documentation satisfactory to the Administrative Agent.

 

(f)           Fees.  The Lenders and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable and (if requested) documented fees and
out-of-pocket expenses of legal counsel), on or before the Closing Date.  All
such amounts may be paid with proceeds of Loans made on the Closing Date and may
be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.

 

(g)          Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments, including the
certificate of incorporation or formation, as applicable, of each Loan

 

50

--------------------------------------------------------------------------------


 

Party that is a corporation or limited liability company, certified by the
relevant authority of the jurisdiction of organization of such Loan Party, and
(ii) a long form good standing certificate for each Loan Party from its
jurisdiction of organization.

 

(h)         Legal Opinion.  The Administrative Agent shall have received the
executed legal opinion of Wilson Sonsini Goodrich & Rosati, P.C., counsel to the
Borrower and its Subsidiary Guarantors.  Such legal opinion shall cover such
other matters incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.

 

(i)             Pledged Stock; Stock Powers; Pledged Notes.  The Administrative
Agent shall have received (i) the certificates representing any certificated
shares of Capital Stock pledged pursuant to the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(ii) each promissory note (if any) pledged to the Administrative Agent pursuant
to the Guarantee and Collateral Agreement endorsed (without recourse) in blank
(or accompanied by an executed transfer form in blank) by the pledgor thereof.

 

(j)            Filings, Registrations and Recordings.  Each document (including
any Uniform Commercial Code financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall be in proper
form for filing, registration or recordation.

 

(k)         Solvency Certificate.  The Administrative Agent shall have received
a solvency certificate signed by the chief financial officer of the Borrower,
substantially in the form of Exhibit I.

 

(l)             Insurance.  The Administrative Agent shall have received
insurance certificates satisfying the requirements of Section 5.2(b) of the
Guarantee and Collateral Agreement.

 

(m)     USA Patriot Act.  The Lenders shall have received from each of the Loan
Parties documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the USA Patriot Act, to the extent
requested not later than five days prior to the Closing Date.

 

(n)         Existing Credit Agreement.  The Existing Credit Agreement shall have
been amended and restated on the terms set forth herein and, after giving effect
to the transactions contemplated hereby on the Closing Date, all amounts payable
thereunder shall have been satisfied and neither the Borrower nor any of its
Subsidiaries shall have any material Indebtedness for borrowed money other than
the Facilities.  Any Lender party to the Existing Credit Agreement hereby waives
any requirement for advanced notice of any such prepayment under the Existing
Credit Agreement.

 

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

51

--------------------------------------------------------------------------------


 

5.2                               Conditions to Each Extension of Credit.  The
agreement of each Lender to make any extension of credit requested to be made by
it on any date (including its initial extension of credit) is subject to the
satisfaction of the following conditions precedent:

 

(a)              Representations and Warranties.  Each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents shall
be true and correct in all material respects on and as of such date as if made
on and as of such date, except to the extent such representations and warranties
specifically refer to an earlier date, in which case it shall be true and
correct in all material respects as if made on and as of such earlier date.

 

(b)              No Default.  No Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the extensions of
credit requested to be made on such date.

 

(c)               Compliance with Financial Covenants.  After giving effect to
the extensions of credit requested to be made on such date, the Borrower shall
be in Pro Forma Compliance with the Financial Covenants for the fiscal quarter
of the Borrower then most recently ended for which financial statements have
been delivered to the Administrative Agent pursuant to Section 6.1 (or
Section 5.1(b)(iii), as applicable).

 

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

 

SECTION 6.                            AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (or has been cash collateralized in a
manner satisfactory to the Administrative Agent) or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder (other than
obligations under or in respect of Specified Swap Agreements or Specified Cash
Management Agreements and unasserted contingent indemnification obligations),
the Borrower shall and, except with respect to Sections 6.1, 6.2, and 6.7, shall
cause each of its Subsidiaries to:

 

6.1                               Financial Statements.  Furnish to the
Administrative Agent:

 

(a)         as soon as available, but in any event within 90 days after the end
of each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of operations, of
stockholders’ equity and comprehensive income and of cash flows for such year,
setting forth in each case in comparative form the figures for the previous
year, reported on without a “going concern” or like qualification, commentary or
exception, or qualification, commentary or exception arising out of the scope of
the audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing; and

 

(b)         as soon as available, but in any event not later than 45 days after
the end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated condensed balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated condensed statements of operations and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a

 

52

--------------------------------------------------------------------------------


 

Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments and the absence of footnotes).

 

All such financial statements shall fairly present in all material respects the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries in accordance with GAAP applied (except as approved by such
accountants or officer, as the case may be, and disclosed in reasonable detail
therein) consistently throughout the periods reflected therein and with prior
periods.

 

Notwithstanding the foregoing, (i) in the event that the Borrower delivers to
the Administrative Agent an Annual Report for the Borrower on Form 10-K for a
fiscal year, as filed with the SEC, within 90 days after the end of such fiscal
year, such Form 10-K shall satisfy all requirements of paragraph (a) of this
Section to the extent that it contains the information required by such
paragraph (a) and does not contain any “going concern” or like qualification,
exception or explanatory paragraph or qualification or any exception or
explanatory paragraph as to the scope of such audit and (ii) in the event that
the Borrower delivers to the Administrative Agent a Quarterly Report for the
Borrower on Form 10-Q for a fiscal quarter, as filed with the SEC, within 45
days after the end of such fiscal quarter, such Form 10-Q shall satisfy all
requirements of paragraph (b) of this Section to the extent that it contains the
information required by such paragraph (b); in each case to the extent that
information contained in such 10-K or 10-Q satisfies the requirements of
paragraphs (a) or (b) of this Section, as the case may be.  Documents required
to be delivered pursuant to this Section 6.1 may be delivered electronically
and, if so delivered, shall be deemed to have been delivered on the date on
which the Borrower provides notice to the Administrative Agent that such
documents are filed for public availability on the SEC’s Electronic Data
Gathering and Retrieval System.

 

6.2                               Certificates; Other Information.  Furnish to
the Administrative Agent:

 

(a)         concurrently with the delivery of any financial statements pursuant
to Section 6.1, (i) a certificate of a Responsible Officer stating that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (ii) in the case of quarterly or
annual financial statements, (x) a Compliance Certificate setting forth
reasonably detailed calculations demonstrating compliance with Section 7.1, and
(y) to the extent not previously disclosed to the Administrative Agent, (1) a
description of any change in the jurisdiction of organization of any Loan Party,
(2) a list of any Intellectual Property applications and registrations made or
acquired by any Loan Party and any U.S. Intellectual Property applications and
registrations to which any Grantor (as defined in the Guarantee and Collateral
Agreement) becomes an exclusive licensee and (3) a description of any Person
that has become a Group Member, in each case since the date of the most recent
report delivered pursuant to this clause (y) (or, in the case of the first such
report so delivered, since the Closing Date);

 

(b)         as soon as available, and in any event no later than 90 days after
the end of each fiscal year of the Borrower, a copy of the Borrower’s business
plan for the following fiscal year (including a projected consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as of the end of the
following fiscal year, the related consolidated statements of projected cash
flow and projected income and a description of the underlying assumptions
applicable thereto) (collectively, the “Projections”);

 

(c)          within five Business Days after the same are sent, copies of all
financial statements and reports that the Borrower sends to the holders of any
class of its debt securities or public equity securities and, within five
Business Days after the same are filed, copies of all financial statements and
reports that the Borrower may make to, or file with, the SEC (it being
understood that documents required to be delivered pursuant to this clause
(c) may be delivered electronically

 

53

--------------------------------------------------------------------------------


 

and, if so delivered, shall be deemed to have been delivered on the date on
which the Borrower provides notice to the Administrative Agent that such
documents are filed for public availability on the SEC’s Electronic Data
Gathering and Retrieval System);

 

(d)         promptly following receipt thereof, copies of (i) any documents
described in Section 101(f), 101(k) or 101(l) of ERISA that any Group Member or
any ERISA Affiliate may request with respect to any Multiemployer Plan or
Pension Plan; provided, that if the relevant Group Members or ERISA Affiliates
have not requested such documents or notices from the administrator or sponsor
of the applicable Multiemployer Plans, then, upon reasonable request of the
Administrative Agent, such Group Member or the ERISA Affiliate shall promptly
make a request for such documents or notices from such administrator or sponsor
and the Borrower shall provide copies of such documents and notices to the
Administrative Agent promptly after receipt thereof; and

 

(e)          promptly, such additional information regarding the operations,
business affairs and financial condition of any Group Member, or compliance with
the terms of this Agreement, as the Administrative Agent (or any Lender through
the Administrative Agent) may from time to time reasonably request and that is
reasonably available to Borrower.

 

6.3                               Payment of Obligations.  Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its obligations of whatever nature, except where (i) the amount
or validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member or (ii) the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

6.4                               Maintenance of Existence; Compliance.  (a)(i) 
Preserve, renew and keep in full force and effect its organizational existence
and (ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 7.4 and except, in the case of
clause (ii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

6.5                               Maintenance of Property; Insurance.  (a) 
Except as could not reasonably be expected to have a Material Adverse Effect,
keep all property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain with financially
sound and reputable insurance companies insurance on all its property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against by companies engaged in the same or a similar business and
operating in the same or a similar geographic location.

 

6.6                               Inspection of Property; Books and Records;
Discussions.  (a)  Keep proper books of records and account in which entries are
made that are true and correct in all material respects and are sufficient to
prepare financial statements in conformity with GAAP and (b) permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and employees of the Group
Members and with their independent certified public accountants, in each case at
any reasonable time and as often as may reasonably be desired (but not more than
once per fiscal year unless an Event of Default has occurred and is
continuing).  Notwithstanding the foregoing, neither the Borrower nor its
Subsidiaries

 

54

--------------------------------------------------------------------------------


 

shall be required to disclose or discuss, or permit the inspection, examination
or making of extracts of, any document, book, record or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent,
such Lender or their representatives is then prohibited by applicable law or any
agreement binding on Borrower or its Subsidiaries or (iii) is protected from
disclosure by the attorney-client privilege or the attorney work product
privilege.

 

6.7                               Notices.  Promptly give notice to the
Administrative Agent of:

 

(f)           the occurrence of any Default or Event of Default;

 

(g)          any (i) default or event of default under any Contractual
Obligation of any Group Member that, if not cured, could reasonably be expected
to have a Material Adverse Effect, or (ii) litigation, investigation or
proceeding that may exist at any time between any Group Member and any
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect;

 

(h)         any litigation or proceeding brought against any Group Member (i) in
which the amount involved is $5,000,000 or more and not covered by insurance,
(ii) in which material injunctive or similar relief is sought or (iii) which
relates to any Loan Document;

 

(i)             the occurrence of any ERISA Event or Foreign Plan Event that,
alone or together with any other ERISA Events and/or Foreign Plan Events that
have occurred, could reasonably be expected to result in liability of any Group
Member or any ERISA Affiliate in an aggregate amount exceeding $5,000,000, as
soon as possible and in any event within 10 days after the Borrower knows or has
reason to know thereof; and

 

(j)            any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

6.8                               Environmental Laws.  (a) Comply with, and
ensure compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and ensure that all
tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except, in each case, to the extent that the
failure to do so could reasonably be expected to have a Material Adverse Effect.

 

(b)  Conduct and complete in all material respects all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.

 

6.9                               Additional Collateral, etc.  (a) With respect
to any property acquired after the Closing Date by any Loan Party (other than
(x) any property described in paragraph (b), (c) or (d) below, (y) any property
subject to a Lien expressly permitted by Section 7.3(g) and (z) any property
that is excluded from the definition of “Collateral”) as to which the
Administrative Agent, for the benefit of the Lenders, does not have a perfected
Lien, promptly (i) execute and deliver to the Administrative Agent

 

55

--------------------------------------------------------------------------------


 

such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent deems necessary or reasonably advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a security
interest in such property and (ii) take all actions necessary or reasonably
advisable to grant to the Administrative Agent, for the benefit of the Lenders,
a perfected first priority security interest in such property (subject to Liens
permitted by Section 7.3), including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent.

 

(b)  With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 acquired after the
Closing Date by any Loan Party (other than any such real property subject to a
Lien expressly permitted by Section 7.3(g)), promptly (i) execute and deliver a
first priority Mortgage, in favor of the Administrative Agent, for the benefit
of the Lenders, covering such real property, (ii) if requested by the
Administrative Agent, provide the Lenders with (x) title and extended coverage
insurance covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(c)  With respect to any new Subsidiary (other than an Excluded Subsidiary)
created or acquired after the Closing Date by any Loan Party, promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems reasonably
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Lenders, a perfected first priority security interest in the Capital Stock
of such new Subsidiary that is owned by such Loan Party, (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, (iii) cause such new Subsidiary (A) to
become a party to the Guarantee and Collateral Agreement, (B) to take such
actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Lenders a perfected first priority security interest in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Subsidiary, substantially in the form of Exhibit C, with appropriate insertions
and attachments, and (iv) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 

(d)   With respect to any new Excluded Subsidiary created or acquired after the
Closing Date by any Loan Party, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
any such Loan Party (provided that in no event shall more than 66% of the total
outstanding voting Capital Stock of any such new Subsidiary be required to be so
pledged), (ii) deliver to the Administrative Agent the certificates representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, and take such
other action as may be necessary or, in the opinion of the Administrative Agent,
desirable to perfect the Administrative Agent’s security

 

56

--------------------------------------------------------------------------------


 

interest therein, and (iii) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

 

(e)  Notwithstanding anything contained in this Section 6.9 to the contrary, the
Administrative Agent shall not require any Group Member to take any action with
respect to the Collateral or the security interest granted therein to the extent
the Administrative Agent determines, in its sole discretion, that the cost of
taking such action is excessive in relation to the value of the security to be
afforded thereby.

 

SECTION 7.                            NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding (or has been cash collateralized in a
manner satisfactory to the Administrative Agent) or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder (other than
obligations under or in respect of Specified Swap Agreements or Specified Cash
Management Agreements and unasserted contingent indemnification obligations),
the Borrower shall not, and shall not permit any of its Subsidiaries to:

 

7.1                               Financial Condition Covenants.

 

(a)  Consolidated Leverage Ratio.  As at the last day of any fiscal quarter,
permit the Consolidated Leverage Ratio for the period of four consecutive fiscal
quarters of the Borrower then ending to exceed 4.00:1.00; provided such ratio
shall be (i) 3.75:1.00 for each fiscal quarter ending on or after June 30, 2014
and prior to June 30, 2015, (ii) 3.50:1.00 for each fiscal quarter ending on or
after June 30, 2015 and prior to June 30, 2016 and (iii) 3.25:1.00 for each
fiscal quarter ending on or after June 30, 2016.

 

(b)  Consolidated Interest Coverage Ratio.  As at the last day of any fiscal
quarter, permit the Consolidated Interest Coverage Ratio for the period of four
consecutive fiscal quarters of the Borrower then ending to be less than 2.5:1.0.

 

7.2                               Indebtedness.  Create, issue, incur, assume,
become liable in respect of or suffer to exist any Indebtedness, except:

 

(a)  Indebtedness of any Loan Party pursuant to any Loan Document;

 

(b)  Indebtedness (i) of the Borrower to any Subsidiary, (ii) of any Wholly
Owned Subsidiary Guarantor to the Borrower or any other Subsidiary, (iii) of any
Subsidiary that is not a Wholly Owned Subsidiary Guarantor to the Borrower or
any Wholly Owned Subsidiary Guarantor to the extent necessary to fund operating
expenses (including on a “cost plus” basis) in accordance with past practice or
(iv) of any Subsidiary that is not a Subsidiary Guarantor to any other
Subsidiary that is not a Subsidiary Guarantor; provided that any such
Indebtedness owing from a Loan Party to a non-Loan Party shall be subordinated
to the Obligations on terms reasonably acceptable to the Administrative Agent;

 

(c)  Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of any Wholly Owned
Subsidiary Guarantor;

 

(d)  Indebtedness outstanding on the date hereof and listed on Schedule
7.2(d) to the Disclosure Schedule and any refinancings, refundings,
replacements, renewals or extensions thereof

 

57

--------------------------------------------------------------------------------


 

(without (x) increasing the principal amount thereof except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, (y) shortening the maturity date thereof or weighted
average life thereof, if the new maturity date would occur prior to the latest
maturity date of the Term Loans then in effect or the new weighted average life
would be less than the latest weighted average life of any tranche of Term Loans
hereunder or (z) adding obligors which are not obligors on the date hereof);

 

(e)  Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $20,000,000 at any one time outstanding;

 

(f)  unsecured Indebtedness of the Borrower (which may be guaranteed by the
Subsidiary Guarantors), provided that (i) immediately after giving effect to the
incurrence of such Indebtedness (assuming full utilization in the case of
revolving Indebtedness), the Borrower shall be in Pro Forma Compliance with the
Financial Covenants for the Relevant Reference Period, (ii) no Default or Event
of Default shall have occurred and be continuing at the time of incurrence of
such Indebtedness or would result therefrom, (iii) such Indebtedness does not
have any scheduled payment of principal (including pursuant to a sinking fund
obligation) or mandatory redemption or redemption at the option of the holders
thereof or similar prepayment (other than (x) upon the occurrence of an Asset
Sale or Recovery Event (subject to reinvestment rights that are in the aggregate
no less favorable to the Borrower than those under this Agreement and to rights
in respect of the application of the Net Cash Proceeds thereof to the prior
repayment of, or offer to repay, the Term Loans), (y) upon the occurrence of a
change of control event and (z) customary acceleration rights following an event
of default) prior to the date that is 180 days after the then latest maturity
date of the Term Loans and the weighted average life to maturity of such
Indebtedness is not less than 180 days longer than the weighted average life to
maturity of the then outstanding Term Loans (as determined on the date of
incurrence of such Indebtedness) and (iv) the terms of such Indebtedness provide
for covenants and events of default (x) that are, taken as a whole, customary
for Indebtedness of a similar nature as such Indebtedness and financial
covenants that are no more restrictive than the financial covenants set forth
herein or (y) to which the Administrative Agent has not objected after being
afforded a period of five Business Days to review the terms of such
Indebtedness;

 

(g)  unsecured Indebtedness of the Borrower or any of its Subsidiaries as an
account party in respect of trade or standby letters of credit, bank guarantees
and bankers’ acceptances in an aggregate principal amount not to exceed
$5,000,000 at any time;

 

(h)  unsecured Indebtedness (other than for borrowed money) with respect to
surety, appeal, indemnity, performance or other similar bonds in the ordinary
course of business;

 

(i)  Indebtedness arising in connection with customary cash management services
and from the honoring by a bank or financial institution of a check, draft or
similar instrument drawn against insufficient funds, in each case in the
ordinary course of business;

 

(j)  Indebtedness of any Person that becomes a Subsidiary after the date hereof
pursuant to a Permitted Acquisition not to exceed $10,000,000 in the aggregate
for all such Subsidiaries; provided that such Indebtedness exists at the time
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary, and any refinancings,
refundings, replacements, renewals or extensions thereof (without (x) increasing
the principal amount thereof except by an amount equal to a reasonable premium
or other reasonable amount paid, and fees and expenses reasonably incurred,
(y) shortening the maturity date thereof if the new maturity date

 

58

--------------------------------------------------------------------------------


 

would occur prior to the latest maturity date of the Term Loans then in effect
or (z) adding obligors which are not obligors on the date such Subsidiary is
acquired by the Borrower); and

 

(k)  additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$30,000,000 at any one time outstanding; provided that no more than $10,000,000
at any one time outstanding of such Indebtedness may be incurred by Subsidiaries
which are not Loan Parties.

 

7.3                               Liens.  Create, incur, assume or suffer to
exist any Lien upon any of its property, whether now owned or hereafter
acquired, except:

 

(a)  Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

 

(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;

 

(c)  pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d)  deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations (other than any such obligations
imposed pursuant to Section 430(k) of the Code or Section 303(k) of ERISA),
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(e)  easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business or imposed by law that, in the
aggregate, do not materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
Borrower or any of its Subsidiaries;

 

(f)  Liens in existence on the date hereof listed on Schedule 7.3(f) to the
Disclosure Schedule, securing Indebtedness permitted by Section 7.2(d), provided
that no such Lien is spread to cover any additional property (other than any
additions, accessions, parts, improvements and attachments thereto and proceeds
thereof) after the Closing Date and that the amount of Indebtedness secured
thereby is not increased;

 

(g)  Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 7.2(e) to finance the acquisition, construction or
improvement of fixed or capital assets (and any additions, accessions, parts,
improvements and attachments thereto and proceeds thereof), provided that
(i) such Liens and the Indebtedness secured thereby shall be created and
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets;

 

(h)  Liens created pursuant to the Security Documents;

 

59

--------------------------------------------------------------------------------


 

(i)   any interest or title of a lessor or sublessor under any lease or sublease
entered into by the Borrower or any Subsidiary in the ordinary course of its
business and covering only the assets or property so leased or subleased;

 

(j)  Liens consisting of customary and ordinary course rights of setoff against
deposits of cash and Cash Equivalents in favor of banks or other financial
institutions in the ordinary course of business;

 

(k)  Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection within the importation of
goods;

 

(l)  judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (h) of Section 8;

 

(m)  Liens on insurance proceeds securing the premium of financed insurance
proceeds;

 

(n)  licenses and sublicenses of Intellectual Property in the ordinary course of
business (including, intercompany licensing of Intellectual Property between the
Borrower and any Subsidiary and between Subsidiaries in connection with
cost-sharing arrangements, distribution, marketing, make-sell or other similar
arrangements, and, for the avoidance of doubt, cost-sharing arrangements shall
be considered to be transactions in the ordinary course of business);

 

(o)  any customary encumbrance or restriction with respect to the transfer of
the Capital Stock in any joint venture or similar arrangement pursuant to the
organizational documents with respect to such joint venture or arrangement;

 

(p)  Liens on specific items of inventory or other goods and the proceeds
thereof securing obligations in respect of documentary letters of credit or
bankers’ acceptances issued or created for the account of the Borrower or any
Subsidiary in the ordinary course of business to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

(q)  Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the State of New York
(or, if applicable, the corresponding section of the Uniform Commercial Code in
effect in the relevant jurisdiction), in each case covering only the items being
collected upon; and

 

(r)  Liens on assets other than Collateral not otherwise permitted by this
Section so long as the aggregate outstanding principal amount of the obligations
secured thereby does not exceed (as to the Borrower and all Subsidiaries)
$10,000,000 at any one time.

 

7.4                               Fundamental Changes.  Consummate any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its property or business, except that:

 

(a)  any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Wholly Owned Subsidiary Guarantor (provided
that either the Wholly Owned Subsidiary Guarantor shall be the continuing or
surviving corporation or the continuing or surviving corporation shall become a
Subsidiary Guarantor);

 

60

--------------------------------------------------------------------------------


 

(b)  any Subsidiary of the Borrower that is not a Loan Party may be merged or
consolidated with or into any other Subsidiary of the Borrower that is not a
Loan Party;

 

(c)  any Subsidiary Guarantor may liquidate or dissolve so long as all material
assets are transferred to a Loan Party, and any Subsidiary of the Borrower that
is not a Loan Party may liquidate or dissolve so long as all material assets are
transferred to the Borrower or any Subsidiary of the Borrower;

 

(d)  any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) to the Borrower or any Wholly Owned Subsidiary Guarantor (upon voluntary
liquidation or otherwise), (ii) pursuant to a Disposition permitted by
Section 7.5, or (iii) if such Subsidiary is not a Loan Party, to any other
Subsidiary of the Borrower that is not a Loan Party; and

 

(e)  any Investment expressly permitted by Section 7.7 (other than clause
(b) thereof) may be structured as a merger, consolidation or amalgamation.

 

7.5                               Disposition of Property.  Dispose of any of
its property, whether now owned or hereafter acquired, or, in the case of any
Subsidiary, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person, except:

 

(a)  the Disposition of obsolete or worn out property in the ordinary course of
business;

 

(b)   the sale of inventory in the ordinary course of business;

 

(c)  the Disposition of used equipment for value in the ordinary course of
business;

 

(d)  Dispositions permitted by clause (i) or (iii) of Section 7.4(d) and
Dispositions of property of the Borrower to Wholly Owned Subsidiary Guarantors;

 

(e)  the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Wholly Owned Subsidiary Guarantor;

 

(f)  the licensing and sublicensing of technology in the ordinary course of
business (including, intercompany licensing of Intellectual Property between the
Borrower and any Subsidiary and between Subsidiaries in connection with
cost-sharing arrangements, distribution, marketing, make-sell or other similar
arrangements, and, for the avoidance of doubt, cost-sharing arrangements shall
be considered to be transactions in the ordinary course of business);

 

(g)  the sale or discount, in each case without recourse, of overdue or doubtful
account receivables arising in the ordinary course of business shall be
permitted but only in connection with the compromise or collection thereof;

 

(h)  the Borrower and its applicable Subsidiaries may transfer to any Subsidiary
any property acquired pursuant to a Permitted Acquisition to facilitate internal
reorganizations; provided the aggregate value of such property transferred to
Subsidiaries which are not Loan Parties, together with the aggregate amount of
Investments pursuant to Section 7.7(g) in assets not acquired by Loan Parties or
in Capital Stock of Persons that do not become Loan Parties, shall not exceed
$10,000,000;

 

(i)  leases or subleases granted in the ordinary course of business that do not
interfere in any material respect with the business of the Borrower or its
Subsidiaries;

 

61

--------------------------------------------------------------------------------


 

(j)  Dispositions, to the extent constituting Liens permitted by Section 7.3,
Restricted Payments permitted by Section 7.6, Investments permitted by
Section 7.7 (other than clauses (b) and (c) thereof) or transactions permitted
by Section 7.9;

 

(k)  Dispositions consisting of involuntary loss, damage or destruction of
property; and

 

(l)  the Disposition of other property to Persons which are not Affiliates of or
affiliated with the Borrower having a fair market value not to exceed $7,500,000
in the aggregate for any fiscal year of the Borrower; provided that (i) the
Borrower receives consideration at the time of such Disposition at least equal
to the fair market value (as determined in good faith by the Borrower) of the
property disposed of, (ii) 75% of the consideration therefor received by the
Borrower is in the form of cash or Cash Equivalents, (iii) the Net Cash Proceeds
resulting from such Disposition are reinvested pursuant to the terms of a
Reinvestment Notice or applied to prepay the Term Loans pursuant to
Section 2.11(b) and (iv) no Default or Event of Default is continuing or would
result therefrom.

 

7.6                               Restricted Payments.  Declare or pay any
dividend (other than dividends payable solely in common stock of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Payments”), except
that:

 

(a)  any Subsidiary may make Restricted Payments to (i) the Borrower, (ii) any
Wholly Owned Subsidiary Guarantor or (iii) ratably to the holders of its Capital
Stock;

 

(b)  the Borrower may purchase, redeem or otherwise acquire Capital Stock issued
by it with the Net Cash Proceeds received from the substantially concurrent
issuance of its Capital Stock to the extent such Net Cash Proceeds have not been
used for another purpose; and

 

(c)  provided that no Default or Event of Default is continuing or would result
therefrom, the Borrower may make Restricted Payments in an aggregate amount such
that, after giving effect to the making of any such Restricted Payments, the
Consolidated Leverage Ratio, determined on a Pro Forma Basis as of the last day
of the Relevant Reference Period, shall be less than or equal to the maximum
permitted Consolidated Leverage Ratio for such Relevant Reference Period as set
forth in Section 7.1(a).

 

7.7                               Investments.  Make any advance, loan,
extension of credit (by way of guaranty or otherwise) or capital contribution
to, or purchase any Capital Stock, bonds, notes, debentures or other debt
securities of, or any assets constituting a business unit of, or make any other
similar investment in, any Person (all of the foregoing, “Investments”), except:

 

(a)  extensions of trade credit in the ordinary course of business;

 

(b)  Investments in Cash Equivalents;

 

(c)  Guarantee Obligations permitted by Section 7.2;

 

(d)  loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $2,000,000 at any one time
outstanding;

 

62

--------------------------------------------------------------------------------


 

(e)  Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with the proceeds
of any Reinvestment Deferred Amount; provided that any proceeds from assets that
were Collateral are reinvested in assets that are Collateral;

 

(f)  intercompany Investments (i) by any Subsidiary in the Borrower or any
Person that, prior to such investment, is a Wholly Owned Subsidiary Guarantor,
(ii) by the Borrower or a Wholly Owned Subsidiary Guarantor in any Person that,
prior to such investment, is a Wholly Owned Subsidiary to the extent necessary
to fund operating expenses (including on a “cost plus” basis) consistent with
past practice and (iii) by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party;

 

(g)  Permitted Acquisitions, including the formation of any Subsidiary in
connection with such Permitted Acquisition and the capitalization of such
Subsidiary whether by capital contribution or intercompany loans; provided that
the aggregate amount of such Investments in assets that are not acquired by a
Loan Party or in Capital Stock of Persons that do not become Loan Parties,
together with the aggregate value of assets transferred to Subsidiaries which
are not Loan Parties pursuant to Section 7.5(h), shall not exceed $10,000,000;

 

(h)  Investments by any Group Member existing on the date hereof in the Capital
Stock of its Subsidiaries;

 

(i)  Investments existing as of the date hereof and set forth in Schedule
7.7(i) to the Disclosure Letter;

 

(j)  Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business and any prepayments and other credits to suppliers
or vendors made in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss or
in connection with a bankruptcy or reorganization;

 

(k)  Investments arising out of the receipt of non-cash consideration for any
disposition permitted by Section 7.5;

 

(l)  Investments arising under Swap Agreements permitted pursuant to
Section 7.11;

 

(m)  Investments of any Person that becomes a Subsidiary after the date hereof,
provided that (i) such Investments exist at the time that such Person becomes a
Subsidiary and (ii) such Investments were not made in anticipation of such
Person becoming a Subsidiary; and

 

(n)  additional Investments in an aggregate amount such that, immediately after
giving effect to the making of any such Investments, the Consolidated Leverage
Ratio, determined on a Pro Forma Basis as of the last day of the Relevant
Reference Period, shall be less than or equal to the maximum permitted
Consolidated Leverage Ratio for such Relevant Reference Period as set forth in
Section 7.1(a).

 

7.8                               Optional Payments and Modifications of Certain
Debt Instruments.  (a)  Make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to Material Indebtedness (other than from the Net
Cash Proceeds of Indebtedness permitted by Section 7.2(f) or (g)); (b) make any
payment, prepayment,

 

63

--------------------------------------------------------------------------------


 

repurchase or redemption of or otherwise defease or segregate funds with respect
to Material Indebtedness consisting of long-term Indebtedness issued pursuant to
Section 7.2(f) (other than from the Net Cash Proceeds of Indebtedness issued
pursuant to Section 7.2(f)) unless, after giving effect thereto, the
Consolidated Leverage Ratio, determined on a Pro Forma Basis as of the last day
of the Relevant Reference Period, shall be less than or equal to 2.75:1.00;
(c) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of Material
Indebtedness in a manner that is materially adverse to the Lenders; (d) amend,
modify, waive or otherwise change any of the terms of any preferred stock issued
by a Group Member to a Person other than a Group Member in a manner that is
materially adverse to the Lenders; or (e) designate any subordinated
Indebtedness (other than obligations of the Loan Parties pursuant to the Loan
Documents) as “Designated Senior Indebtedness” (or any other defined term having
a similar purpose).

 

7.9                               Transactions with Affiliates.  Enter into any
transaction, including any purchase, sale, lease or exchange of property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than the Borrower or any Wholly Owned
Subsidiary) unless such transaction is (i)(a) otherwise permitted under this
Agreement, (b) in the ordinary course of business of the relevant Group Member,
and (c) upon fair and reasonable terms no less favorable to the relevant Group
Member than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate, (ii) a Restricted Payment permitted by
Section 7.6, (iii) an indemnification arrangement, employee agreement,
compensation arrangement (including equity-based compensation) or reimbursement
expense of current or former officers and directors, (iv) a retention, bonus or
similar arrangement approved by the Borrower’s board of directors (or a
committee thereof), (v) severance arrangements entered into in the ordinary
course of business, or (vi) transactions with joint ventures, in each case in
the ordinary course of business and not otherwise prohibited by the Loan
Documents.

 

7.10                        Sales and Leasebacks.  Enter into any arrangement
with any Person providing for the leasing by any Group Member of real or
personal property that has been or is to be sold or transferred by such Group
Member to such Person or to any other Person to whom funds have been or are to
be advanced by such Person on the security of such property or rental
obligations of such Group Member.

 

7.11                        Swap Agreements.  Enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Capital Stock) and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.

 

7.12                        Changes in Fiscal Periods.  Permit the fiscal year
of the Borrower to end on a day other than December 31 or change the Borrower’s
method of determining fiscal quarters.

 

7.13                        Negative Pledge Clauses.  Enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
any Loan Party to create, incur, assume or suffer to exist any Lien upon any of
its property or revenues, whether now owned or hereafter acquired, to secure
obligations under the Loan Documents to which it is a party, other than (a) this
Agreement and the other Loan Documents, (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby, any additions, accessions, parts, improvements and
attachments thereto and proceeds thereof), (c) agreements relating to secured
Indebtedness (or other secured obligations) permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness (or obligations, as the case may be), (d) customary provisions in
leases, licenses and other contracts restricting the assignment, subletting or
encumbrance thereof and (e)

 

64

--------------------------------------------------------------------------------


 

customary provisions in joint venture agreements (and other similar agreements)
(provided that such provisions apply only to such joint venture and to the
Capital Stock of such joint venture).

 

7.14                        Clauses Restricting Subsidiary Distributions.  Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Subsidiary of the Borrower to (a) make
Restricted Payments in respect of any Capital Stock of such Subsidiary held by,
or pay any Indebtedness owed to, the Borrower or any other Subsidiary of the
Borrower, (b) make loans or advances to, or other Investments in, the Borrower
or any other Subsidiary of the Borrower or (c) transfer any of its assets to the
Borrower or any other Subsidiary of the Borrower, except for such encumbrances
or restrictions existing under or by reason of (i) any restrictions existing
under the Loan Documents, (ii) any restrictions with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the Disposition (including by way of merger or consolidation) of all or
substantially all of the Capital Stock or all or a portion of the assets of such
Subsidiary, (iii) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary or assets pending such sale, provided that
such restrictions and conditions apply only to the Subsidiary that is, or the
assets that are, to be sold and such sale is permitted hereunder,
(iv) agreements relating to Indebtedness permitted by clause (f) of Section 7.2
as long as the applicable restrictions are no more restrictive than the
restrictions and conditions in the Loan Documents, (v) agreements relating to
secured Indebtedness (or other secured obligations) permitted by this Agreement
to the extent the applicable restriction applies only to the property securing
such Indebtedness, (vi) any indenture, agreement, document, instrument or other
arrangement relating to the assets or business of any Subsidiary existing prior
to the consummation of a Permitted Acquisition in which such Subsidiary was
acquired (and not created in contemplation of such Permitted Acquisition) as
long as the applicable restriction applies only to such Subsidiary,
(vii) customary provisions in joint venture agreements (and other similar
agreements) (provided that such provisions apply only to such joint venture and
to the Capital Stock of such joint venture) and (viii) customary net worth
provisions or similar financial maintenance provisions contained in real
property leases entered into by a Subsidiary, so long as the Borrower has
determined in good faith that such net worth provisions could not reasonably be
expected to impair the ability of the Borrower and the Subsidiaries to meet
their ongoing obligations under the Loan Documents.

 

7.15                        Lines of Business.  Enter into any material line of
business, either directly or through any Subsidiary, except for those businesses
in which the Borrower and its Subsidiaries are engaged on the date of this
Agreement or that are reasonably related, complementary, ancillary or incidental
thereto.

 

7.16                        Amendments to Organizational Documents.  Amend,
modify or otherwise change the charter, articles of incorporation, partnership
agreement, by-laws or other organizational documents of the Loan Parties to the
extent such amendment, modification, waiver or other change would reasonably be
expected to impair the ability of the Loan Parties to perform their obligations
under the Loan Documents.

 

SECTION 8.                            EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a)         the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation
or any fees or other amounts required under Section 2.8 or Section 3.3 within
five days after any such interest, fees or other amounts become due in
accordance with the terms hereof; or the Borrower shall fail to pay any other
amount

 

65

--------------------------------------------------------------------------------


 

payable hereunder or under any other Loan Document within ten days after any
such amount becomes due in accordance with the terms hereof; or

 

(b)         any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

(c)          any Loan Party shall default in the observance or performance of
any agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
the Borrower only), Section 6.7(a) or Section 7 of this Agreement or
Section 5.7(b) of the Guarantee and Collateral Agreement; or

 

(d)         any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or

 

(e)          any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation in respect of
Indebtedness, but excluding the Loans) on the scheduled or original due date
with respect thereto; or (ii) default in making any payment of any interest on
any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the aggregate outstanding principal
amount of which is $10,000,000 or more; provided further, that clause (iii) of
this paragraph (e) shall not be triggered by secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness; or

 

(f)           (i) any Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
any Group Member any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any

 

66

--------------------------------------------------------------------------------


 

substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Group Member shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
(vi) or any Group Member shall make a general assignment for the benefit of its
creditors; or

 

(g)               (i) an ERISA Event shall have occurred; (ii) a trustee shall
be appointed by a United States district court to administer any Pension Plan;
(iii) the PBGC shall institute proceedings to terminate any Pension Plan; or
(iv) any Group Member or any of their respective ERISA Affiliates shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred or
will be assessed Withdrawal Liability to such Multiemployer Plan and such entity
does not have reasonable grounds for contesting such Withdrawal Liability or is
not contesting such Withdrawal Liability in a timely and appropriate manner; and
in each case in clauses (i) through (iv) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to result in a Material Adverse Effect; or

 

(h)         one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (to the extent not covered by
insurance as to which the relevant insurance company has not denied coverage) of
$10,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

 

(i)             any material provision of the Security Documents shall cease,
for any reason, to be in full force and effect, or any Loan Party shall so
assert in writing, or any Lien created by any of the Security Documents on
property having an aggregate value in excess of $1,000,000 shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

 

(j)            the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party shall so assert in writing; or

 

(k)         (i)   any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) shall become the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 35% of the outstanding common stock of the Borrower; (ii) the board of
directors of the Borrower shall cease to consist of a majority of Continuing
Directors; or (iii) a Specified Change of Control shall occur;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower, the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) shall immediately become due and payable, and
(B) if such event is any other Event of Default, either or both of the following
actions may be taken:  (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments to be terminated forthwith, whereupon the Revolving Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing

 

67

--------------------------------------------------------------------------------


 

under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable. 
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit.  Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents.  After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower (or such other Person
as may be lawfully entitled thereto).  Except as expressly provided above in
this Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

 

SECTION 9.                            THE AGENTS

 

9.1                             Appointment.  Each Lender hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under this Agreement and the other Loan Documents, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto.   Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

9.2                             Delegation of Duties.  The Administrative Agent
may execute any of its duties under this Agreement and the other Loan Documents
by or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys in-fact selected by it with reasonable care.

 

9.3                             Exculpatory Provisions.  Neither any Agent nor
any of their respective officers, directors, employees, agents, advisors,
attorneys-in-fact or Affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder.  The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

 

68

--------------------------------------------------------------------------------


 

9.4                             Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy or email message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

9.5                             Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default unless the Administrative Agent has received notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”.  In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

 

9.6                             Non-Reliance on Agents and Other Lenders.  Each
Lender expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or Affiliates have made any representations or warranties to it and that no act
by any Agent hereafter taken, including any review of the affairs of a Loan
Party or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender represents
to the Agents that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any Affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or Affiliates.

 

69

--------------------------------------------------------------------------------


 

9.7                             Indemnification.  The Lenders agree to indemnify
each Agent and its officers, directors, employees, Affiliates, agents, advisors
and controlling persons (each, an “Agent Indemnitee”)  (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Aggregate Exposure Percentages
in effect on the date on which indemnification is sought under this Section (or,
if indemnification is sought after the date upon which the Commitments shall
have terminated and the Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct.  The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

 

9.8                             Agent in Its Individual Capacity.  Each Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though such Agent were not an
Agent.  With respect to its Loans made or renewed by it and with respect to any
Letter of Credit issued or participated in by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

 

9.9                             Successor Administrative Agent.  The
Administrative Agent may resign as Administrative Agent upon 15 days’ notice to
the Lenders and the Borrower.  If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under
Section 8(a) or Section 8(f) with respect to the Borrower shall have occurred
and be continuing) be subject to approval by the Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 15
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and of Section 10.5 shall continue to inure to its benefit.

 

9.10                      Co-Documentation Agents and Syndication Agent. 
Neither the Co-Documentation Agents nor the Syndication Agent shall have any
duties or responsibilities hereunder in its capacity as such.

 

70

--------------------------------------------------------------------------------


 

SECTION 10.                     MISCELLANEOUS

 

10.1                      Amendments and Waivers.  Neither this Agreement, any
other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 10.1.  The Required Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) reduce or forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest or fee payable hereunder (except
(x) in connection with the waiver of applicability of any post-default increase
in interest rates (which waiver shall be effective with the consent of the
Majority Facility Lenders of each adversely affected Facility) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or, except as permitted by Section 7.4,
release all or substantially all of the Subsidiary Guarantors from their
obligations under the Guarantee and Collateral Agreement, in each case without
the written consent of all Lenders; (iv) amend, modify or waive any provision of
Section 2.17 without the written consent of the Majority Facility Lenders in
respect of each Facility adversely affected thereby; (v) reduce the amount of
Net Cash Proceeds required to be applied to prepay Loans under this Agreement
without the written consent of the Majority Facility Lenders with respect to
each Facility adversely affected thereby; (vi) reduce the percentage specified
in the definition of Majority Facility Lenders with respect to any Facility
without the written consent of all Lenders under such Facility; (vii) amend,
modify or waive any provision of Section 9 or any other provision of any Loan
Document that affects the Administrative Agent without the written consent of
the Administrative Agent; (viii) amend, modify or waive any provision of
Section 2.6 or 2.7 without the written consent of the Swingline Lender;
(ix) amend, modify or waive any provision of Section 3 without the written
consent of the Issuing Lender; or (x) amend, modify or waive any provision of
Section 2.18 in a manner that is materially adverse to a Lender without the
written consent of such Lender.  Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans.  In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share in the benefits of this Agreement and the other Loan Documents with the
Term Loans and Revolving

 

71

--------------------------------------------------------------------------------


 

Extensions of Credit and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Majority Facility Lenders.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all outstanding Initial Term Loans
or all outstanding Incremental Term Loans of a given tranche (“Replaced Term
Loans”) with a replacement term loan tranche hereunder (“Replacement Term
Loans”), provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Replaced Term
Loans, (b) the Applicable Margin for such Replacement Term Loans shall not be
higher than the Applicable Margin for such Replaced Term Loans and (c) the
weighted average life to maturity of such Replacement Term Loans shall not be
shorter than the weighted average life to maturity of such Replaced Term Loans
at the time of such refinancing.

 

Notwithstanding anything to the contrary contained in this Section 10.1, the
Administrative Agent and the Borrower, in their sole discretion, may amend,
modify or supplement any provision of this Agreement or any other Loan Document
to (i) amend, modify or supplement such provision or cure any ambiguity,
omission, mistake, error, defect or inconsistency, and (ii) to permit additional
Affiliates of the Borrower to guarantee the Obligations and/or provide
Collateral therefor.  Such amendments shall become effective without any further
action or consent of any other party to any Loan Document.

 

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower may enter into amendments to this Agreement and the other
Loan Documents in accordance with Section 2.24, and such amendments shall be
effective to amend the terms of this Agreement and the other applicable Loan
Documents, in each case, without any further action or consent of any other
party to any Loan Document.

 

10.2                      Notices.  All notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Borrower:

 

Advent Software, Inc.

 

 

600 Townsend Street

 

 

5th Floor

 

 

San Francisco, CA 94103

 

 

 

 

 

Attention: James S. Cox, Chief Financial Officer

 

 

Telecopy: (415) 543-5070

 

 

Telephone: (415) 543-7696

 

 

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A.

 

 

Loan Operations

 

 

30 South Dearborn Street

 

 

7th Floor

 

72

--------------------------------------------------------------------------------


 

 

 

Chicago, IL 60603

 

 

 

 

 

Attention: April Yebd

 

 

Telecopy: (312) 385-7096

 

 

Telephone: (312) 732-2628

 

 

 

 

 

With a copy to:

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

 

Corporate Client Banking

 

 

560 Mission Street

 

 

19th Floor

 

 

San Francisco, CA 94105

 

 

 

 

 

Attention: Gerardo B. Loera

 

 

Telecopy: (310) 975-1334

 

 

Telephone: (415) 315-8802

 

 

 

 

 

If in connection with any Letter of Credit, with a copy to:

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

 

Loan Operations

 

 

30 South Dearborn Street

 

 

7th Floor

 

 

Chicago, IL 60603

 

 

 

 

 

Attention: Jetuan Patterson

 

 

Telecopy: (312) 385-7107

 

 

Telephone: (312) 732-2473

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

10.3                      No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

73

--------------------------------------------------------------------------------


 

10.4                      Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

 

10.5                      Payment of Expenses and Taxes.  The Borrower agrees
(a) to pay or reimburse the Administrative Agent for all its reasonable and (if
requested) documented costs and out-of-pocket expenses incurred in connection
with the development, preparation and execution of, and any amendment,
supplement or modification to, this Agreement and the other Loan Documents and
any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including the reasonable and (if requested) documented fees and
disbursements of one firm of counsel to the Administrative Agent and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Closing Date (in the case of amounts to
be paid on the Closing Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as the Administrative Agent shall deem
appropriate, (b) to pay or reimburse each Lender, the Issuing Lender, the
Swingline Lender and the Administrative Agent for all its reasonable and (if
requested) documented costs and out-of-pocket expenses incurred in connection
with the enforcement or preservation of any rights under this Agreement, the
other Loan Documents and any such other documents, including the reasonable and
(if requested) documented fees and disbursements of one firm of counsel to the
Lenders, Issuing Lender, Swingline Lender and Administrative Agent, one local
counsel, as necessary, in each appropriate jurisdiction and, in the case of an
actual or perceived conflict of interest where the Person affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel, of another firm of counsel for each such affected Person, (c) to pay,
indemnify, and hold each Lender, the Issuing Lender, the Swingline Lender and
the Administrative Agent harmless from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other Taxes, if any, that may be payable or determined
to be payable in connection with the execution and delivery of, or consummation
or administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender, the Issuing Lender, the Swingline
Lender and the Administrative Agent and their respective officers, directors,
employees, Affiliates, agents, advisors and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
claim, litigation, investigation or proceeding regardless of whether any
Indemnitee is a party thereto and whether or not the same are brought by the
Borrower, its equity holders, Affiliates or creditors or any other Person,
including any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable and (if requested) documented fees and disbursements of one firm
of counsel to all Indemnitees, one local counsel, as necessary, in each
appropriate jurisdiction and, in the case of an actual or perceived conflict of
interest where the Indemnitee affected by such conflict informs the Borrower of
such conflict and thereafter retains its own counsel, of another firm of counsel
for each such affected Indemnitee, in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee, and provided, further, that this
Section 10.5(d) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim and shall in no event

 

74

--------------------------------------------------------------------------------


 

apply with respect to Excluded Taxes.  All amounts due under this Section 10.5
shall be payable not later than 10 days after written demand therefor. 
Statements payable by the Borrower pursuant to this Section 10.5 shall be
submitted to James S. Cox, Chief Financial Officer (Telephone No. (415)
543-7696) (Telecopy No. (415) 543-5070), at the address of the Borrower set
forth in Section 10.2, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Administrative Agent.  The
agreements in this Section 10.5 shall survive the termination of this Agreement
and the repayment of the Loans and all other amounts payable hereunder.

 

10.6                      Successors and Assigns; Participations and
Assignments.  (a)  The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any Affiliate of the Issuing Lender that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.

 

(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
natural person or a holding company, investment vehicle, trust or similar Person
operated for the primary benefit of a natural person, all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent of:

 

(A) the Borrower (such consent not to be unreasonably withheld), provided that
no consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default under Section 8(a) or (f) has occurred and is continuing, any other
Person; and provided, further, that the Borrower shall be deemed to have
consented to any such assignment unless the Borrower shall object thereto by
written notice to the Administrative Agent within five Business Days after
having received written notice thereof; and

 

(B) the Administrative Agent (such consent not to be unreasonably withheld),
provided that no consent of the Administrative Agent shall be required for an
assignment of all or any portion of a Term Loan to a Lender, an Affiliate of a
Lender or an Approved Fund.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of any Term Facility, $1,000,000) unless each of the
Borrower and the Administrative Agent otherwise consent, provided that (1) no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds, if any;

 

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

 

75

--------------------------------------------------------------------------------


 

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.18, 2.19, 2.20 and 10.5).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

 

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)  Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”), other than a natural person or a holding company, investment
vehicle, trust or similar Person for the primary benefit of a natural person, in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in

 

76

--------------------------------------------------------------------------------


 

connection with such Lender’s rights and obligations under this Agreement.  Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (i) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (ii) directly
affects such Participant.  The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.18, 2.19 and 2.20 (subject to the
requirements and limitations therein, including the requirements under
Section 2.19(f) (it being understood that the documentation required under
Section 2.19(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(i) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section and (ii) shall not be
entitled to receive any greater payment under Sections 2.18 or 2.19, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from an adoption of or any change in any Requirement of Law or
in the interpretation or application thereof or compliance by any Lender with
any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof
that occurs after the Participant acquired the applicable participation.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.7(b) as though it were a Lender, provided such Participant shall
be subject to Section 10.7(a) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  Participations may not be sold to the Borrower, its Subsidiaries
or their respective Affiliates.

 

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

(e)  The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

(f)  Commitments and Loans may not be assigned to the Borrower, its Subsidiaries
or their respective Affiliates.

 

10.7                      Adjustments; Set-off.  (a)  Except to the extent that
this Agreement or a court order expressly provides for payments to be allocated
to a particular Lender or to the Lenders under a

 

77

--------------------------------------------------------------------------------


 

particular Facility, if any Lender (a “Benefitted Lender”) shall receive any
payment of all or part of the Obligations owing to it (other than in connection
with an assignment made pursuant to Section 10.6), or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 8(f), or otherwise),
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of the Obligations owing to such other Lender,
such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of the Obligations owing to each such
other Lender, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefitted Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 

(b)  In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrower (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any Affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower; provided that
if any Defaulting Lender shall exercise any such right of setoff, (i) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, the Swingline Lender and the Lenders and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of set-off.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such application.

 

10.8                      Counterparts.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery of an executed signature page of this
Agreement by email or facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

10.9                      Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.10               Integration.  This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

 

78

--------------------------------------------------------------------------------


 

10.11               GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12               Submission To Jurisdiction; Waivers.  Each party hereto
hereby irrevocably and unconditionally:

 

(a)         submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the courts of the State of New York,
the courts of the United States for the Southern District of New York, and
appellate courts from any thereof; provided, that nothing contained herein or in
any other Loan Document will prevent any Lender or the Administrative Agent from
bringing any action to enforce any award or judgment or exercise any right under
the Security Documents or against any Collateral or any other property of any
Loan Party in any other forum in which jurisdiction can be established;

 

(b)         consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, if to the Administrative
Agent or the Borrower, at its address set forth in Section 10.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto, and if to any other Credit Party, in accordance with Section 10.2;

 

(d)         agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law; and

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

10.13               Acknowledgements.  The Borrower hereby acknowledges that:

 

(a)              it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Loan Documents;

 

(b)              neither the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

 

(c)               no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Borrower and the Lenders.

 

79

--------------------------------------------------------------------------------


 

10.14               Releases of Guarantees and Liens.  (a)  Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender except as expressly required
by Section 10.1) to take any action requested by the Borrower having the effect
of releasing any Collateral or guarantee obligations (i) to the extent necessary
to permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.

 

(b)  At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Specified Swap Agreements or Specified Cash Management Agreements and
unasserted contingent indemnification obligations) shall have been paid in full,
the Commitments have been terminated and no Letters of Credit shall be
outstanding (or shall have been cash collateralized in a manner satisfactory to
the Administrative Agent), the Collateral shall be released from the Liens
created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

 

10.15               Confidentiality.  Each Credit Party agrees to keep
confidential all non-public information provided to it by any Loan Party or any
Credit Party pursuant to or in connection with this Agreement that is designated
by the provider thereof as confidential; provided that nothing herein shall
prevent a Credit Party from disclosing any such information (a) to any other
Credit Party or any Affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors (collectively, its
“Representatives”) or those of any of its Affiliates on a need-to-know basis who
are informed of the confidential nature of such information and are or have been
advised of their obligation to keep information of this type confidential,
(d) upon the request or demand of any Governmental Authority having jurisdiction
over such Credit Party (in which case such Credit Party shall promptly notify
the Borrower in advance to the extent practicable and permitted by law), (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed other than by reason of disclosure by such
Credit Party, its Affiliates or its Representatives in breach of this Section,
(h) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, or (i) in connection with the exercise of
any remedy hereunder or under any other Loan Document, or (j) if agreed by the
Borrower in its sole discretion, to any other Person.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified

 

80

--------------------------------------------------------------------------------


 

in its administrative questionnaire a credit contact who may receive information
that may contain material non-public information in accordance with its
compliance procedures and applicable law, including Federal and state securities
laws.

 

10.16               WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

10.17               USA Patriot Act.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

 

[Signature Pages to Follow]

 

81

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

ADVENT SOFTWARE, INC.

 

 

 

By:

/s/ James S. Cox

 

 

Name: James S. Cox

 

 

Title: Chief Financial Officer

 

[Signature Page to the Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and as a Lender

 

 

 

By:

/s/ Gerardo B. Loera

 

 

Name: Gerardo B. Loera

 

 

Title: Vice President

 

[Signature Page to the Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A.,

 

 

 

 

 

By:

/s/ Bassam Wehbe

 

 

Bassam Wehbe

 

 

Senior Vice President:

 

[Signature Page to the Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Fifth Third Bank

 

 

 

By:

/s/ Ryan Voorhies

 

 

Name: Ryan Voorhies

 

 

Title: Assistant Vice President

 

[Signature Page to the Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Capital One, National Association

 

 

 

 

 

By:

/s/ Alan Tom

 

 

Name: Alan Tom

 

 

Title: Managing Director

 

[Signature Page to the Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Matthew Scullin

 

 

Name: Matthew Scullin

 

 

Title: Vice President

 

[Signature Page to the Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Eric Bae

 

 

Name: Eric Bae

 

 

Title: Vice President and Authorized Signatory

 

[Signature Page to the Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Comerica Bank

 

 

 

By:

/s/ Megan Bangert

 

 

Name: Megan Bangert

 

 

Title: Vice President

 

[Signature Page to the Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK

 

 

 

By:

/s/ Jason W. Polletta

 

 

Name: Jason W. Polletta

 

 

Title: Vice President

 

[Signature Page to the Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

HSBC Bank USA, N.A.

 

 

 

By:

/s/ Christopher M. Ames

 

 

Name:

Christopher M. Ames

 

 

Title:

Christopher M. Ames

 

 

 

Vice President 19275

 

 

 

Commercial Banking

 

 

 

HSBC Bank USA, N.A.

 

[Signature Page to the Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Regions Bank

 

 

 

By:

/s/ Steve Hamil

 

 

Name: Steve Hamil

 

 

Title: Managing Director / Senior Vice President

 

[Signature Page to the Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Union Bank, N.A.

 

 

 

By:

/s/ Michael J. McCutchin

 

 

Michael J. McCutchin

 

 

Vice President

 

[Signature Page to the Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Robert W. Boswell

 

 

Name:  Robert W. Boswell

 

 

Title:    Senior Vice President

 

[Signature Page to the Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

RBS Citizens, NA

 

 

 

By:

/s/ Imran S. Bora

 

 

Name: Iran S. Bora

 

 

Title:   Vice President

 

[Signature Page to the Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST

 

 

 

By:

/s/ Rochelle Dineen

 

 

Name: Rochelle Dineen

 

 

Title:    Vice President

 

[Signature Page to the Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Cadence Bank, N.A.

 

 

 

By:

/s/ Andrew Warfield

 

 

Name: Andrew Warfield

 

 

Title: Vice President

 

[Signature Page to the Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

City National Bank, na

 

 

 

By:

/s/ Charles Hill

 

 

Name: Charles Hill

 

 

Title:    Vice President

 

[Signature Page to the Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MANUFACTURERS BANK

 

 

 

By:

/s/ Sandy Lee

 

 

Name: Sandy Lee

 

 

Title:    Vice President

 

[Signature Page to the Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Mega International Commercial Bank Co., LTD,

 

New York Branch

 

 

 

By:

/s/ Luke Hwang

 

 

Name: Luke Hwang

 

 

Title:    VP and Deputy GM

 

[Signature Page to the Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Mizuho Corporate Bank, Ltd.

 

 

 

By:

/s/ James Fayen

 

 

Name: James Fayen

 

 

Title:   Deputy General Manager

 

[Signature Page to the Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROCKVILLE BANK

 

 

 

By:

/s/ Carla L. Balesano

 

 

Name:

Carla L. Balesano

 

 

Title:

Senior Vice President, Head of Corporate Loan Strategies

 

[Signature Page to the Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

COMMITMENTS

 

Lender

 

Revolving
Commitment

 

Initial Term
Loan
Commitment

 

Total Allocation

 

JPMorgan Chase Bank, N.A.

 

$

18,823,529.40

 

$

21,176,470.60

 

$

40,000,000.00

 

Bank of America, N.A.

 

18,823,529.41

 

21,176,470.59

 

40,000,000.00

 

Fifth Third Bank

 

18,823,529.41

 

21,176,470.59

 

40,000,000.00

 

Capital One, N.A.

 

16,470,588.24

 

18,529,411.76

 

35,000,000.00

 

U.S. Bank National Association

 

16,470,588.24

 

18,529,411.76

 

35,000,000.00

 

Wells Fargo Bank, N.A.

 

16,470,588.24

 

18,529,411.76

 

35,000,000.00

 

Comerica Bank

 

9,411,764.71

 

10,588,235.29

 

20,000,000.00

 

Compass Bank

 

9,411,764.71

 

10,588,235.29

 

20,000,000.00

 

HSBC Bank USA, N.A.

 

9,411,764.71

 

10,588,235.29

 

20,000,000.00

 

Regions Bank

 

9,411,764.71

 

10,588,235.29

 

20,000,000.00

 

Union Bank, N.A.

 

9,411,764.71

 

10,588,235.29

 

20,000,000.00

 

KeyBank National Association

 

7,058,823.53

 

7,941,176.47

 

15,000,000.00

 

RBS Citizens, N.A.

 

7,058,823.53

 

7,941,176.47

 

15,000,000.00

 

Bank of the West

 

4,705,882.35

 

5,294,117.65

 

10,000,000.00

 

Cadence Bank, N.A.

 

4,705,882.35

 

5,294,117.65

 

10,000,000.00

 

City National Bank

 

4,705,882.35

 

5,294,117.65

 

10,000,000.00

 

Manufacturers Bank

 

4,705,882.35

 

5,294,117.65

 

10,000,000.00

 

Mega International Commercial Bank Co., Ltd.

 

4,705,882.35

 

5,294,117.65

 

10,000,000.00

 

Mizuho Corporate Bank, Ltd.

 

4,705,882.35

 

5,294,117.65

 

10,000,000.00

 

Rockville Bank

 

4,705,882.35

 

5,294,117.65

 

10,000,000.00

 

TOTAL

 

$

200,000,000.00

 

$

225,000,000.00

 

$

425,000,000.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF
GUARANTEE AND COLLATERAL AGREEMENT

 

[See fully executed Amended and Restated Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF
COMPLIANCE CERTIFICATE

 

This Compliance Certificate is delivered pursuant to Section 6.2(a) of the
Amended and Restated Credit Agreement, dated as of June 12, 2013 (as amended,
supplemented or otherwise modified from time to time (the “Credit Agreement”),
among ADVENT SOFTWARE, INC., a Delaware corporation (the “Borrower”), the
Lenders party thereto, the Co-Documentation Agents and the Syndication Agent
named therein and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

1.              I am the duly elected, qualified and acting [Chief Financial
Officer] of the Borrower.

 

2.              I have reviewed and am familiar with the contents of this
Certificate.

 

3.              I have reviewed the terms of the Credit Agreement and the Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
attached hereto as Attachment 1 (the “Financial Statements”).  Such review did
not disclose the existence during or at the end of the accounting period covered
by the Financial Statements, and I have no knowledge of the existence, as of the
date of this Certificate, of any condition or event which constitutes a Default
or Event of Default[, except as set forth below].

 

4.              Attached hereto as Attachment 2 are the calculations showing
compliance with the covenants set forth in Section 7.1 of the Credit Agreement.

 

5.              [Attached hereto as Attachment 3 is certain other information
required by Section 6.2(a) of the Credit Agreement.](1)

 

IN WITNESS WHEREOF, I have executed this Certificate, in my capacity as an
officer of the Borrower and not in any individual capacity, this            day
of         , 201    .

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(1)  If applicable, to the extent not previously disclosed to the Administrative
Agent, include (1) a description of any change in the jurisdiction of
organization of any Loan Party, (2) a list of any Intellectual Property
applications and registrations made or acquired by any Loan Party and any U.S.
Intellectual Property applications and registrations to which any Grantor (as
defined in the Guarantee and Collateral Agreement) becomes an exclusive
licensee, and (3) a description of any Person that has become a Group Member, in
each case since the date of the most recent Compliance Certificate.

 

--------------------------------------------------------------------------------


 

Attachment 1
to Compliance Certificate

 

[Attach Financial Statements]

 

--------------------------------------------------------------------------------


 

Attachment 2
to Compliance Certificate

 

The information described herein is as of             ,         , and pertains
to the period from                     ,             to
                                     ,         .

 

[Set forth Covenant Calculations]

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF
CLOSING CERTIFICATE

 

Pursuant to Section 5.1(g) of the Amended and Restated Credit Agreement, dated
as of June 12, 2013 (as amended, supplemented or otherwise modified from time to
time (the “Credit Agreement”), among ADVENT SOFTWARE, INC., a Delaware
corporation (the “Borrower”), the Lenders party thereto, the Co-Documentation
Agents and the Syndication Agent named therein and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), the
undersigned Chief Executive Officer of the Borrower hereby certifies, in his
capacity as an officer of the Borrower and not in any individual capacity, as
follows:

 

1.     The representations and warranties of each Loan Party set forth in each
of the Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of such Loan Party pursuant to any of the
Loan Documents to which it is a party are true and correct in all material
respects on and as of the date hereof with the same effect as if made on the
date hereof, except for representations and warranties expressly stated to
relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date.

 

2.     No Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect to the Loans to be made on the date hereof
and the use of proceeds thereof.

 

3.     After giving effect to the extensions of credit requested to be made on
the date hereof, the Borrower is in Pro Forma Compliance with the Financial
Covenants for the period ending June 30, 2013, based on a Test Period ending
March 31, 2013.

 

4.     The conditions precedent set forth in Section 5.1 of the Credit Agreement
were satisfied as of the Closing Date.

 

IN WITNESS WHEREOF, the undersigned has hereunto set his name as of the date set
forth below.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:                               , 2013

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF
SECRETARY’S CERTIFICATE

 

The undersigned, being the duly elected, qualified and acting Secretary of [LOAN
PARTY] (the “Company”), does hereby certify, as of June 12, 2013, pursuant to
the Amended and Restated Credit Agreement, dated as of the date hereof (the
“Credit Agreement”) by and among Advent Software, Inc., the lenders from time to
time party thereto, JPMorgan Chase Bank, N.A., as administrative agent and the
other agents party thereto, that:

 

1.     Attached hereto as Exhibit A is a true and complete copy of the
[Certificate/Articles] of [Incorporation/Formation], including all amendments
thereto, of the Company, certified by the [CERTIFYING AUTHORITY], as in effect
on and as of the date hereof;

 

2.     Attached hereto as Exhibit B is a true and complete copy of the
[Bylaws/Operating Agreement] of the Company, as in effect on and as of the date
hereof;

 

3.     Attached hereto as Exhibit C is a true and complete copy of the
resolutions adopted by the [Board of Directors/Sole Member] of the Company
relating to the authorization, execution, delivery and performance of the Loan
Documents to which the Company is a party, and such resolutions have not been
amended, annulled, rescinded or revoked and remain in full force and effect; and

 

4.     Each of the following persons is, on and as of the date hereof, a duly
elected officer of the Company holding the offices set forth opposite his or her
name, and is authorized to sign the Loan Documents to which the Company is a
party, and the signature set forth opposite his name is the true signature of
said officer:

 

Name

 

Office

 

Signature

 

 

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this certificate, solely as an
officer of the Company and not in any individual capacity, as of the date first
written above.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

The undersigned, being the [TITLE] of the Company, hereby certifies that [NAME]
is the duly elected, qualified and acting [TITLE] of the Company and that the
above signature is his genuine signature.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate, solely as an
officer of the Company and not in any individual capacity, as of the date first
written above.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

2.

Assignee:

 

 

 

 

[and is a Lender or an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

3.

Borrower:

ADVENT SOFTWARE, INC.

 

 

 

4.

Administrative Agent:

JPMORGAN CHASE BANK, N.A., as administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

The Amended and Restated Credit Agreement, dated as of June 12, 2013, among
Advent Software, Inc., the Lenders parties thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent, and the other agents parties thereto

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

--------------------------------------------------------------------------------


 

6.                                      Assigned Interest:

 

Facility Assigned(2)

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans

Assigned

 

Percentage Assigned of
Commitment/Loans(3)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                               , 201     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information  (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

[Signature pages follow]

 

--------------------------------------------------------------------------------

(2)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Initial Term Commitment”).

 

(3)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders.

 

2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

 

NAME OF ASSIGNOR

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

NAME OF ASSIGNEE

 

 

 

 

 

 

By:

 

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

[Consented to and](4) Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

[Consented to:

 

 

 

ADVENT SOFTWARE, INC.,

 

as Borrower

 

 

 

 

 

 

By

 

 

 

Title:] (5)

 

 

--------------------------------------------------------------------------------

(4)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(5)  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

ANNEX 1

 

RE:                           The Amended and Restated Credit Agreement, dated
as of June 12, 2013,
among Advent Software, Inc., the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other agents parties thereto

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

--------------------------------------------------------------------------------


 

                                3.  General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by email or telecopy shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of June
12, 2013 (as amended, supplemented or otherwise modified from time to time (the
“Credit Agreement”), among ADVENT SOFTWARE, INC. (the “Borrower”), the Lenders
parties thereto, the Co-Documentation Agents and the Syndication Agent named
therein and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

 

[NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

Title: 

 

 

Date:                      , 20

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of June
12, 2013 (as amended, supplemented or otherwise modified from time to time (the
“Credit Agreement”), among ADVENT SOFTWARE, INC. (the “Borrower”), the Lenders
parties thereto, the Co-Documentation Agents and the Syndication Agent named
therein and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 201

 

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of June
12, 2013 (as amended, supplemented or otherwise modified from time to time (the
“Credit Agreement”), among ADVENT SOFTWARE, INC. (the “Borrower”), the Lenders
parties thereto, the Co-Documentation Agents and the Syndication Agent named
therein and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 201

 

--------------------------------------------------------------------------------


 

EXHIBIT F-4

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of June
12, 2013 (as amended, supplemented or otherwise modified from time to time (the
“Credit Agreement”), among ADVENT SOFTWARE, INC. (the “Borrower”), the Lenders
parties thereto, the Co-Documentation Agents and the Syndication Agent named
therein and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

[NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 201

 

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF
INCREASED FACILITY ACTIVATION NOTICE—INCREMENTAL TERM LOANS

 

To:                             JPMorgan Chase Bank, N.A., as Administrative
Agent
under the Credit Agreement referred to below

 

Reference is made to the Amended and Restated Credit Agreement, dated as of June
12, 2013 (as amended, supplemented or modified from time to time, the “Credit
Agreement”), among Advent Software, Inc. (the “Borrower”), the several banks and
other financial institutions or entities parties thereto (the “Lenders”), the
Co-Documentation Agents and the Syndication Agent named therein and JPMorgan
Chase Bank, N.A., as administrative agent (the “Administrative Agent”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.

 

This notice is an Increased Facility Activation Notice referred to in the Credit
Agreement, and the Borrower and each Lender party hereto hereby notify you
pursuant to Section 2.24(a) of the Credit Agreement that:

 

1.             Each Lender party hereto agrees to make an Incremental Term Loan
in the amount set forth opposite such Lender’s name on the signature pages
hereof under the caption “Incremental Term Loan Amount”.

 

2.             The Increased Facility Closing Date is
                                      .

 

3.             The aggregate principal amount of Incremental Term Loans
contemplated hereby is $                        .

 

4.             The Incremental Term Loan of each Lender party hereto shall
mature in        consecutive installments, commencing on                     ,
201    , each of which shall be in an amount equal to (i) the percentage which
the principal amount of such Lender’s Incremental Term Loan made on the
Increased Facility Closing Date constitutes of the aggregate principal amount of
Incremental Term Loans made on the Increased Facility Closing Date multiplied by
(ii) the amount set forth below opposite such installment:

 

Installment

 

Principal Amount

 

 

 

 

 

 

 

 

 

 

[Insert installment dates and amounts]

 

5.             The Incremental Term Maturity Date for the Incremental Term Loans
contemplated hereby is                   , 20    .

 

6.             The Applicable Margin for the Incremental Term Loans contemplated
hereby is       % per annum in the case of Eurodollar Loans and     % per annum
in the case of ABR Loans.  [INSERT GRID IF APPLICABLE]

 

7.             The agreement of each Lender party hereto to make an Incremental
Term Loan on the Increased Facility Closing Date is subject to the satisfaction
of the following conditions precedent:

 

(a)  The Administrative Agent shall have received this notice, executed and
delivered by the Borrower and each Lender party hereto.

 

--------------------------------------------------------------------------------


 

(b)  [Insert other applicable conditions precedent, including, without
limitation, delivery of a closing certificate from the Borrower and amendments
to the Security Documents (to the extent necessary) and other conditions set
forth in the Credit Agreement.]

 

(c)  After giving effect to the making of the Incremental Term Loans
contemplated hereby on the Increased Facility Closing Date, (i) each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case it shall be true and correct in all material respects as if made on and as
of such date, and (ii) no Default or Event of Default shall have occurred and be
continuing.

 

[8.           Insert other terms applicable to the Incremental Term Loans that
do not apply to other Term Loans.]

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

 

[NAME OF BORROWER]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Incremental Term Loan Amount

[NAME OF LENDER]

$

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CONSENTED TO:

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF
INCREASED FACILITY ACTIVATION NOTICE—INCREMENTAL REVOLVING COMMITMENTS

 

To:                             JPMorgan Chase Bank, N.A., as Administrative
Agent
under the Credit Agreement referred to below

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
June 12, 2013 (as amended, supplemented or modified from time to time, the
“Credit Agreement”), among Advent Software, Inc. (the “Borrower”), the several
banks and other financial institutions or entities parties thereto (the
“Lenders”), the Co-Documentation Agents and the Syndication Agent named therein
and JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

This notice is an Increased Facility Activation Notice referred to in the Credit
Agreement, and the Borrower and each of the Lenders party hereto hereby notify
you, pursuant to Section 2.24(a) of the Credit Agreement that:

 

1.                                      Each Lender party hereto agrees to
obtain a Revolving Commitment or increase the amount of its Revolving Commitment
as set forth opposite such Lender’s name on the signature pages hereof under the
caption “Incremental Revolving Commitment Amount”.

 

2.                                      The Increased Facility Closing Date is
                                      .

 

3.                                      The aggregate amount of incremental
Revolving Commitments contemplated hereby is $                        .

 

4.                                      The agreement of each Lender party
hereto to obtain an incremental Revolving Commitment on the Increased Facility
Closing Date is subject to the satisfaction of the following conditions
precedent:

 

(a)  The Administrative Agent shall have received this notice, executed and
delivered by the Borrower and each Lender party hereto.

 

(b)  [Insert other applicable conditions precedent, including, without
limitation, delivery of a closing certificate from the Borrower and amendments
to the Security Documents (to the extent necessary) and other conditions set
forth in the Credit Agreement.]

 

(c)  (i) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date, except to the
extent such representations and warranties specifically refer to an earlier
date, in which case it shall be true and correct in all material respects as if
made on and as of such date, and (ii) no Default or Event of Default shall have
occurred and be continuing.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

 

 

[NAME OF BORROWER]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Incremental Revolving Commitment Amount

 

[NAME OF LENDER]

$

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

CONSENTED TO:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF
NEW LENDER SUPPLEMENT

 

SUPPLEMENT, dated                                     , to the Amended and
Restated Credit Agreement, dated as of June 12, 2013 (as amended, supplemented
or modified from time to time, the “Credit Agreement”), among Advent
Software, Inc. (the “Borrower”), the several banks and other financial
institutions or entities parties thereto (the “Lenders”), the Co-Documentation
Agents and the Syndication Agent named therein and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”). Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Credit Agreement provides in Section 2.24(b) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Borrower, the Administrative Agent (which consent shall
not be unreasonably withheld) and, with respect to increased Revolving
Commitments to the extent such consent would be required with respect to an
assignment pursuant to Section 10.6, the Swingline Lender and Issuing Lender in
connection with a transaction described in Section 2.24(a) thereof by executing
and delivering to the Borrower and the Administrative Agent a supplement to the
Credit Agreement in substantially the form of this Supplement; and

 

WHEREAS, the undersigned now desires to become a party to the Credit Agreement;

 

NOW, THEREFORE, the undersigned hereby agrees as follows:

 

1.              The undersigned agrees to be bound by the provisions of the
Credit Agreement, and agrees that it shall, on the date this Supplement is
accepted by the Borrower and the Administrative Agent, become a Lender for all
purposes of the Credit Agreement to the same extent as if originally a party
thereto, with [an Incremental Term Loan] [a Revolving Commitment] of
$                                        .

 

2.              The undersigned (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Supplement and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it satisfies the requirements,
if any, specified in the Credit Agreement that are required to be satisfied by
it in order to become a Lender, (iii) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.1 thereof, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender and (iv) if it is a Non-U.S. Lender, attached to this
Supplement is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the undersigned,
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents and
(ii) it will perform in accordance

 

--------------------------------------------------------------------------------


 

with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

 

3.              The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

 

 

 

[NAME OF LENDER]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Accepted this          day of                         , 201    :

 

 

 

 

 

 

 

[NAME OF BORROWER]

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[JPMORGAN CHASE BANK, N.A., ,

 

 

 

as Issuing Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:] (1)

 

 

 

 

 

 

 

[JPMORGAN CHASE BANK, N.A., ,

 

 

 

as Swingline Lender

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:] (2)

 

 

 

 

--------------------------------------------------------------------------------

(1)  To be added only if the consent of the Issuing Lender is required by the
terms of the Credit Agreement.

 

(2)  To be added only if the consent of the Swingline Lender is required by the
terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF SOLVENCY CERTIFICATE

 

This Solvency Certificate is delivered pursuant to Section 5.1(k) of the Amended
and Restated Credit Agreement, dated as of June 12, 2013 (the “Credit
Agreement”; unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement), among Advent Software, Inc., as Borrower, the several banks and
other financial institutions or entities from time to time parties to thereto as
lenders, the Co-Documentation Agents and the Syndication Agent named therein and
JPMorgan Chase Bank, N.A., as Administrative Agent.

 

I, James S. Cox, the Chief Financial Officer of the Borrower, DO HEREBY CERTIFY
on behalf of the Borrower, in my capacity as an officer of the Borrower and not
in any individual capacity, that as of the date hereof, after giving effect to
the making of the Loans under the Credit Agreement and the transactions
contemplated thereby on the date hereof:

 

1.                                      The amount of the “fair value” of the
assets of the Borrower and its Subsidiaries, on a consolidated basis, exceeds
the amount of all “liabilities, contingent or otherwise,” of the Borrower and
its Subsidiaries, on a consolidated basis, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors.

 

2.                                      The present fair saleable value of the
assets of the Borrower and its Subsidiaries, on a consolidated basis, is greater
than the amount that will be required to pay the liability of the Borrower and
its Subsidiaries, on a consolidated basis, on its debts as such debts become
absolute and matured.

 

3.                                      The Borrower and its Subsidiaries, on a
consolidated basis, do not have an unreasonably small amount of capital with
which to conduct their business.

 

4.                                      The Borrower and its Subsidiaries, on a
consolidated basis, will be able to pay their debts as they mature.

 

5.                                      For purposes of this Solvency
Certificate, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

6.                                      The undersigned is familiar with the
business and financial position of the Borrower and its Subsidiaries.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Solvency Certificate as of this
        day of June, 2013.

 

 

 

Name: James S. Cox

 

Title: Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF

BORROWING NOTICE

 

JPMorgan Chase Bank, N.A.

Loan Operations

30 South Dearborn Street, 7th Floor

Chicago, IL 60603

Attention: April Yebd

Telecopy: (312) 385-7096

 

with a copy to:

 

JPMorgan Chase Bank, N.A.

Corporate Client Banking

560 Mission Street, 19th Floor

San Francisco, CA 94105

Attention: Gerardo B. Loera

Telecopy: (310) 975-1334

 

[Date]

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
June 12, 2013 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Advent Software, Inc. (the “Borrower”), the
several banks and other financial institutions from time to time parties thereto
(the “Lenders”), the Co-Documentation Agents and the Syndication Agent named
therein and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).  Terms defined in the Credit Agreement
are used herein with the same meanings.

 

The Borrower hereby requests a borrowing of [Initial Term Loans](1)[Revolving
Loans] pursuant to, and in accordance with, Section [2.2][2.5] of the Credit
Agreement and specifies the following information with respect to the Loans
hereby requested:

 

Principal amount of [Initial Term Loans](2)[Revolving Loans]:
$                                      .

 

Borrowing Date (which is a Business Day):
                                      .

 

Type of Loan:                                       .(3)

 

[Interest Period:                                       .](4)

 

--------------------------------------------------------------------------------

(1)  Closing Date only.

 

(2)  Closing Date only.

 

(3)  Eurodollar Loan or ABR Loan.

 

--------------------------------------------------------------------------------


 

Location and number of account to which proceeds of the Loans are to be
disbursed:                                       .

 

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the Borrowing Date, (i) the conditions to lending specified in
[Section 5.1 and](5) Section 5.2 of the Credit Agreement are and will be
satisfied, (ii) the representations and warranties contained in the Credit
Agreement and the other Loan Documents are and will be true and correct in all
material respects, before and after giving effect to the Loans hereby requested
and to the application of the proceeds thereof, as though made on such date,
except to the extent that such representations and warranties expressly relate
to an earlier date and (iii) after giving effect to the extensions of credit
requested to be made on the date hereof, the Borrower is in Pro Forma Compliance
with the Financial Covenants for the period ending [June 30, 2013, based on a
Test Period ending March 31, 2013](6)[[              , 201_], the most recently
ended fiscal quarter of the Borrower for which financial statements have been
delivered to the Administrative Agent pursuant to Section 6.1 of the Credit
Agreement] (7).

 

The Borrower agrees to indemnify each Lender for, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of default by the Borrower in making a borrowing of Eurodollar Loans
after the Borrower has given notice hereby requesting the same in accordance
with the provisions of the Credit Agreement [as if the Credit Agreement were in
full force and effect on the date hereof](8).

 

 

 

Very truly yours,

 

 

 

ADVENT SOFTWARE, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name: James S. Cox

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------

(4)  Eurodollar Loans only.  Must comply with the definition of “Interest
Period” in the Credit Agreement.

 

(5)  Closing Date only.

 

(6)  Applicable if notice is submitted prior to delivery to the Administrative
Agent (pursuant to Section 6.1 of the Credit Agreement) of financial statements
for the fiscal quarter of the Borrower ended June 30, 2013.

 

(7)  Applicable if notice submitted after delivery to the Administrative Agent
(pursuant to Section 6.1 of the Credit Agreement) of financial statements for
the fiscal quarter of the Borrower ended June 30, 2013.

 

(8)  Closing Date only.

 

--------------------------------------------------------------------------------